Exhibit 10.1
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF MISSOURI
KANSAS CITY DIVISION

             
In re:
    )      
 
    )     Chapter 11
INTERSTATE BAKERIES
    )     Case No. 04-45814 (JWV)
CORPORATION, et al.,
    )      
 
    )     Jointly Administered
Debtors.
    )      

AMENDED JOINT PLAN OF REORGANIZATION OF INTERSTATE
BAKERIES CORPORATION AND ITS AFFILIATED DEBTORS
AND DEBTORS-IN-POSSESSION DATED OCTOBER 31, 2008

     
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  J. Eric Ivester
 
  Samuel S. Ory
 
  333 West Wacker Drive
 
  Chicago, Illinois 60606

- and -

     
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  J. Gregory Milmoe (JM 0919)
 
  Four Times Square
 
  New York, New York 10036-6522

- and -

     
 
  Stinson Morrison Hecker LLP
 
  Paul M. Hoffmann (Missouri Bar No. 31922)
 
  1201 Walnut, Suite 2900
 
  Kansas City, MO 64106-2150
 
   
 
  Counsel for Debtors and Debtors-in-Possession

Dated: October 31, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
PAGE
 
ARTICLE I DEFINITIONS, RULES OF INTERPRETATION, AND COMPUTATION OF TIME
    2  
A. Scope of Definitions
    2  
B. Definitions
    3  
1.1 “503 Deadline”
    3  
1.2 “ABL Facility”
    3  
1.3 “ABL Facility Commitment Papers”
    3  
1.4 “ACE Companies”
    3  
1.5 “ACE Insurance Program”
    3  
1.6 “Adequate Protection Claims”
    3  
1.7 “Administrative Claim”
    3  
1.8 “Affiliates”
    4  
1.9 “Allowed Claim”
    4  
1.10 “Allowed Class __ Claim”
    4  
1.11 “Armour & Main Redevelopment”
    4  
1.12 “Armour & Main Redevelopment Control Group Liability Claim”
    4  
1.13 “Armour & Main Redevelopment General Unsecured Claims Distribution
Property”
    4  
1.14 “Armour & Main Redevelopment Intercompany Claim”
    4  
1.15 “Armour & Main Redevelopment Interests”
    4  
1.16 “Armour & Main Redevelopment Substantive Consolidation Motion”
    5  
1.17 “Armour & Main Redevelopment Trade Claim”
    5  
1.18 “Avoidance Claims”
    5  
1.19 “Bankruptcy Code”
    5  
1.20 “Bankruptcy Court”
    5  
1.21 “Bankruptcy Rules”
    5  
1.22 “Brands”
    5  
1.23 “Brands Preferred Stock”
    5  
1.24 “Business Day”
    6  
1.25 “Capital Leases”
    6  
1.26 “Capital Lease Claim”
    6  
1.27 “Cash”
    6  
1.28 “Causes of Action”
    6  
1.29 “Central States Plan”
    6  
1.30 “Certificate”
    6  
1.31 “Chapter 11 Case(s)”
    6  
1.32 “Claim”
    6  
1.33 “Claimholder”
    6  
1.34 “Claims Administration”
    6  

A-i



--------------------------------------------------------------------------------



 



             
PAGE
 
1.35 “Claims Objection Deadline”
    7  
1.36 “Class”
    7  
1.37 “Commitment Fee”
    7  
1.38 “Commitment Letter”
    7  
1.39 “Commitment Letter Approval Order”
    7  
1.40 “Confirmation Date”
    7  
1.41 “Confirmation Hearing”
    7  
1.42 “Confirmation Order”
    7  
1.43 “Creditors’ Committee”
    7  
1.44 “Creditors’ Trust”
    7  
1.45 “Cure”
    8  
1.46 “D&O Claims”
    8  
1.47 “D&O Insurance”
    8  
1.48 “DIP Agent”
    8  
1.49 “DIP Credit Agreement”
    8  
1.50 “DIP Facility”
    8  
1.51 “DIP Facility Claim”
    8  
1.52 “DIP Facility Order”
    8  
1.53 “DIP Lenders”
    9  
1.54 “Debt Commitment Fee”
    9  
1.55 “Debtors”
    9  
1.56 “Deficiency Claim”
    9  
1.57 “Disallowed Claim”
    9  
1.58 “Disbursing Agent”
    9  
1.59 “Disclosure Statement”
    9  
1.60 “Disputed Claim”
    9  
1.61 “Distribution Date”
    10  
1.62 “Effective Date”
    10  
1.63 “Equity Commitment Fee”
    10  
1.64 “Equity Investors”
    10  
1.65 “Estates”
    10  
1.66 “Executive Employment Agreements”
    10  
1.67 “Exhibit”
    10  
1.68 “Exhibit Filing Date”
    10  
1.69 “Existing Securities”
    10  
1.70 “Exit Facility Documents”
    10  
1.71 “Face Amount”
    10  
1.72 “Final Order”
    11  
1.73 “General Unsecured Claim”
    11  
1.74 “Holdback Amount”
    11  
1.75 “Holdback Escrow Account”
    11  
1.76 “IBC”
    11  
1.77 “Impaired”
    11  
1.78 “Indemnification Rights”
    11  

A-ii



--------------------------------------------------------------------------------



 



             
PAGE
 
1.79 “Indemnitee”
    11  
1.80 “Insurance Coverage”
    12  
1.81 “Insured Claim”
    12  
1.82 “Intercompany Claim”
    12  
1.83 “Intercreditor Settlement”
    12  
1.84 “Intercreditor Settlement Motion”
    12  
1.85 “Intercreditor Settlement Order”
    12  
1.86 “Interest”
    12  
1.87 “Interestholder”
    12  
1.88 “Investment”
    12  
1.89 “Investment Agreement”
    12  
1.90 “Investment Agreement Order”
    13  
1.91 “JPMCB”
    13  
1.92 “KERP”
    13  
1.93 “Lien”
    13  
1.94 “Long Term Incentive Plan”
    13  
1.95 “Main Debtors”
    13  
1.96 “Monarch”
    13  
1.97 “Mrs. Cubbison’s”
    13  
1.98 “Mrs. Cubbison’s Control Group Liability Claim”
    13  
1.99 “Mrs. Cubbison’s General Unsecured Claims Distribution Property”
    13  
1.100 “Mrs. Cubbison’s Intercompany Claim”
    14  
1.101 “Mrs. Cubbison’s Interests”
    14  
1.102 “Mrs. Cubbison’s Substantive Consolidation Motion”
    14  
1.103 “Mrs. Cubbison’s Trade Claim”
    14  
1.104 “New Common Stock”
    14  
1.105 “New Convertible Secured Note Indenture”
    14  
1.106 “New Convertible Secured Notes”
    14  
1.107 “New Credit Facilities”
    14  
1.108 “New Credit Facility Documents”
    14  
1.109 “New England Bakery”
    14  
1.110 “New England Bakery Control Group Liability Claim”
    15  
1.111 “New England Bakery General Unsecured Claims Distribution Property”
    15  
1.112 “New England Bakery Intercompany Claim”
    15  
1.113 “New England Bakery Interests”
    15  
1.114 “New England Bakery Substantive Consolidation Motion”
    15  
1.115 “New England Bakery Trade Claim”
    15  
1.116 “New Third Lien Term Loan”
    15  
1.117 “New Third Lien Term Loan Credit Facility”
    15  
1.118 “Old Common Stock”
    15  
1.119 “Old Common Stock Options”
    16  

A-iii



--------------------------------------------------------------------------------



 



             
PAGE
 
1.120 “Old Convertible Note Indenture”
    16  
1.121 “Old Convertible Note Indenture Trustee”
    16  
1.122 “Old Convertible Note Indenture Trustee Fee Claim”
    16  
1.123 “Old Convertible Notes”
    16  
1.124 “Old Convertible Notes Claim”
    16  
1.125 “Ordinary Course Professional Order”
    16  
1.126 “Organizational Documents”
    16  
1.127 “Other Priority Claim”
    16  
1.128 “Pension Plans”
    17  
1.129 “Periodic Distribution Date”
    17  
1.130 “Permitted Affiliate”
    17  
1.131 “Person”
    17  
1.132 “Petition Date”
    17  
1.133 “Plan”
    17  
1.134 “Plan Supporter”
    17  
1.135 “Postpetition Interest”
    17  
1.136 “Prepetition Agent”
    17  
1.137 “Prepetition Credit Agreement”
    18  
1.138 “Prepetition Credit Facility”
    18  
1.139 “Prepetition Investors”
    18  
1.140 “Prepetition LC”
    18  
1.141 “Prepetition Lender Actions”
    18  
1.142 “Prepetition Lender Claims”
    18  
1.143 “Prepetition Lenders”
    18  
1.144 “Prepetition Lenders Plan Distribution Property”
    18  
1.145 “Priority Claim”
    18  
1.146 “Priority Tax Claim”
    18  
1.147 “Pro Rata”
    19  
1.148 “Professional”
    19  
1.149 “Professional Claim”
    19  
1.150 “Professional Fee Order”
    19  
1.151 “Reclamation Claim”
    19  
1.152 “Reclamation Order”
    19  
1.153 “Reconstitution Order”
    19  
1.154 “Reinstated” or “Reinstatement”
    19  
1.155 “Released Parties”
    20  
1.156 “Reorganized... ”
    20  
1.157 “Reorganized Debtors”
    20  
1.158 “Restructuring Transaction(s)”
    20  
1.159 “Restructuring Transactions Notice”
    20  
1.160 “Retained Actions”
    20  
1.161 “SERP”
    21  
1.162 “Scheduled”
    21  
1.163 “Schedules”
    21  

A-iv



--------------------------------------------------------------------------------



 



             
PAGE
 
1.164 “Secured Claim”
    21  
1.165 “Secured Tax Claim”
    21  
1.166 “Security”
    21  
1.167 “Series A Warrants”
    21  
1.168 “Series B Warrants”
    21  
1.169 “Series C Warrants”
    22  
1.170 “Series D Warrants”
    22  
1.171 “Series E Warrants”
    22  
1.172 “Servicer”
    22  
1.173 “Silver Point”
    22  
1.174 “Stockholders’ Agreement”
    22  
1.175 “Solicitation Procedures Order”
    22  
1.176 “Subordinated Debt Securities Claim”
    22  
1.177 “Subordinated Equity Securities Claim”
    22  
1.178 “Subordinated Securities Claim”
    23  
1.179 “Subsidiary Debtors”
    23  
1.180 “Subsidiary Interests”
    23  
1.181 “Term Loan Facility”
    23  
1.182 “Term Loan Facility Commitment Fee”
    23  
1.183 “Term Loan Facility Commitment Papers”
    23  
1.184 “Term Loan Facility Commitment Parties”
    23  
1.185 “Term Loan Facility Lenders”
    24  
1.186 “Tolling Agreement”
    24  
1.187 “Transaction”
    24  
1.188 “Trust Advisory Board”
    24  
1.189 “Trust Agreement”
    24  
1.190 “Trust Assets”
    24  
1.191 “Trust Avoidance Claims”
    24  
1.192 “Trust Beneficiary”
    24  
1.193 “Trust Claims”
    24  
1.194 “Trust Stock Appreciation Rights”
    25  
1.195 “Trustee”
    25  
1.196 “Trustee Professionals”
    25  
1.197 “Unimpaired”
    25  
1.198 “Union Contracts”
    25  
1.199 “Voting Deadline”
    25  
1.200 “Warrants”
    25  
1.201 “Workers’ Compensation Claim”
    25  
C. Rules of Interpretation
    25  
D. Computation of Time
    26  
E. Exhibits
    26  
ARTICLE II ADMINISTRATIVE EXPENSES AND PRIORITY TAX CLAIMS
    26  
2.1 Administrative Claims
    26  

A-v



--------------------------------------------------------------------------------



 



             
PAGE
 
2.2 Priority Tax Claims
    27  
ARTICLE III CLASSIFICATION OF CLAIMS AND INTERESTS
    27  
3.1 Introduction
    27  
3.2 Classification of Claims Against and Interests In the Main Debtors
    28  
3.3 Classification of Claims Against and Interests In Mrs. Cubbison’s, Armour &
Main Redevelopment and
  New England Bakery
  29  
ARTICLE IV PROVISIONS FOR TREATMENT OF CLAIMS AND INTERESTS
    30  
4.1 Treatment of Claims Against and Interests In the Main Debtors
    30  
4.2 Treatment of Claims Against and Interests In Mrs. Cubbison’s, Armour & Main
Redevelopment and New
  England Bakery
  34  
4.3 Special Provisions Regarding Insured Claims
    35  
4.4 Reservation of Rights
    36  
ARTICLE V ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR
MORE IMPAIRED CLASSES OF CLAIMS OR INTERESTS
  36  
5.1 Impaired Classes of Claims Entitled to Vote
    36  
5.2 Classes Deemed to Accept Plan
    36  
5.3 Acceptance by Impaired Classes
    37  
5.4 Classes Deemed to Reject Plan
    37  
5.5 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code
    37  
5.6 Confirmability and Severability of a Plan
    37  
ARTICLE VI MEANS FOR IMPLEMENTATION OF THE PLAN
    37  
6.1 Continued Corporate Existence
    37  
6.2 Corporate Action
    38  
6.3 Certificate of Incorporation and Bylaws
    38  
6.4 Cancellation of Existing Securities and Agreements
    38  
6.5 Authorization and Issuance of New Common Stock
    39  
6.6 Directors and Officers
    40  
6.7 Employment, Retirement, Indemnification and Other Agreements and Incentive
Compensation Programs
    40  
6.8 Implementation of the Long Term Incentive Program
    42  
6.9 Termination of the SERP
    42  
6.10 Equity Investors’ Contribution
    42  
6.11 Issuance of the New Convertible Secured Notes, the New Common Stock and
Warrants and Entry Into
    the New Third Lien Term Loan
  42  
6.12 Post-Effective Date Financing
    43  
6.13 Restructuring Transactions and Alternative Structures
    44  

A-vi



--------------------------------------------------------------------------------



 



             
PAGE
 
6.14 Preservation of Causes of Action
    45  
6.15 Exclusivity Period
    46  
6.16 Effectuating Documents; Further Transactions
    46  
6.17 Exemption From Certain Transfer Taxes and Recording Fees
    46  
6.18 Substantive Consolidation Motions
    46  
ARTICLE VII UNEXPIRED LEASES AND EXECUTORY CONTRACTS
    47  
7.1 Assumed (Non-Union) Contracts and Leases
    47  
7.2 Rejected (Non-Union) Contracts and Leases
    47  
7.3 Assumption and Rejection of Union Contracts
    48  
7.4 Payments Related to Assumption of Executory Contracts and Unexpired Leases
    48  
7.5 Rejection Damages Bar Date
    48  
ARTICLE VIII PROVISIONS GOVERNING DISTRIBUTIONS
    48  
8.1 Time of Distributions
    48  
8.2 No Interest on Claims
    48  
8.3 Disbursing Agent
    49  
8.4 Surrender of Securities or Instruments
    49  
8.5 Claims Administration Responsibility
    49  
8.6 Delivery of Distributions
    50  
8.7 Procedures for Treating and Resolving Disputed and Contingent Claims
    50  
ARTICLE IX ALLOWANCE AND PAYMENT OF CERTAIN ADMINISTRATIVE CLAIMS
    51  
9.1 DIP Facility Claims
    51  
9.2 Professional Claims
    51  
9.3 Substantial Contribution Compensation and Expenses Bar Date
    52  
9.4 Other Administrative Claims
    52  
9.5 The ACE Insurance Program
    53  
9.6 Commitment Fee
    53  
9.7 Payment of Old Convertible Note Indenture Trustee Fee Claim
    54  
ARTICLE X CREDITORS’ TRUST
    54  
10.1 Appointment of Trustee
    54  
10.2 Assignment of Trust Assets to the Creditors’ Trust
    54  
10.3 The Creditors’ Trust
    55  
10.4 The Trust Advisory Board
    56  
10.5 Distributions to Beneficiaries of the Creditors’ Trust Under the Trust
Agreement
    57  
ARTICLE XI EFFECT OF THE PLAN ON CLAIMS AND INTERESTS
    58  
11.1 Revesting of Assets
    58  
11.2 Discharge of the Debtors
    58  
11.3 Compromises and Settlements
    59  

A-vii



--------------------------------------------------------------------------------



 



             
PAGE
 
11.4 Release of Certain Parties
    60  
11.5 Releases by Holders of Claims
    61  
11.6 Setoffs
    61  
11.7 Exculpation and Limitation of Liability
    62  
11.8 Indemnification Obligations
    62  
11.9 Injunction
    63  
11.10 Central States Settlement
    63  
11.11 Other Pension Plans
    63  
ARTICLE XII CONDITIONS PRECEDENT
    64  
12.1 Conditions to Confirmation
    64  
12.2 Conditions to Consummation
    64  
12.3 Waiver of Conditions to Confirmation or Consummation
    67  
ARTICLE XIII RETENTION OF JURISDICTION
    67  
ARTICLE XIV MISCELLANEOUS PROVISIONS
    70  
14.1 Binding Effect
    70  
14.2 Modification and Amendments
    70  
14.3 Withholding and Reporting Requirements
    70  
14.4 Allocation of Plan Distributions Between Principal and Interest
    70  
14.5 Creditors’ Committee
    70  
14.6 Payment of Statutory Fees
    71  
14.7 Revocation, Withdrawal, or Non-Consummation
    71  
14.8 Notices
    71  
14.9 Term of Injunctions or Stays
    74  
14.10 Governing Law
    74  
14.11 Waiver and Estoppel
    74  
14.12 Rights of Equity Investors
    74  
14.13 Rights of the Prepetition Investors
    74  
14.14 Allowance of Old Convertible Notes Claim
    75  

A-viii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A-1
  Nonexclusive List of Retained Actions and Avoidance Claims
 
   
Exhibit A-2
  Trust Avoidance Claims
 
   
Exhibit B
  Schedule of Capital Leases
 
   
Exhibit C
  Intercreditor Settlement Order
 
   
Exhibit D
  Investment Agreement
 
   
Exhibit E
  Summary Description of the Terms of the Long Term Incentive Plan
 
   
Exhibit F
  Summary Description of the Terms of the New Common Stock
 
   
Exhibit G
  Summary Description of the Terms of the New Convertible Secured Notes
 
   
Exhibit H
  Summary Description of the Terms of the New Third Lien Term Loan
 
   
Exhibit I
  Summary Description of the Restructuring Transactions
 
   
Exhibit J
  Form of Stockholders’ Agreement
 
   
Exhibit K
  Form of Creditors’ Trust Agreement
 
   
Exhibit L
  Form of Certificate of Incorporation
 
   
Exhibit M
  Form of Bylaws
 
   
Exhibit N
  Summary Description of Terms of Employment of Certain Key Executives
 
   
Exhibit O
  Schedule of Assumed Unexpired Leases and Non-Union Executory Contracts

A-ix



--------------------------------------------------------------------------------



 



INTRODUCTION
     Interstate Bakeries Corporation (“IBC”) and eight of its direct and
indirect subsidiaries and affiliates, debtors and debtors-in-possession
(collectively, the “Debtors”) in the above-captioned jointly-administered
chapter 11 reorganization cases, hereby propose the following reorganization
plans for the resolution of outstanding creditor claims and equity interests
against each of the Debtors. This Plan, though proposed jointly, constitutes a
separate plan proposed by each Debtor. Therefore, except as expressly provided
in Section 3.3 herein, the classifications set forth in Section 3.2 herein shall
be deemed to apply separately with respect to each plan proposed by each Debtor.
     Reference is made to the Disclosure Statement for a discussion of the
Debtors’ history, business, properties, results of operations, projections for
future operations, risk factors, and a summary and analysis of this Plan and
certain related matters, including distributions to be made under this Plan.
Each Debtor is a proponent of the plan contained herein within the meaning of
section 1129 of the Bankruptcy Code. Capitalized terms used but not defined in
this Introduction have the meanings ascribed to them in Article I of this Plan.
The Debtors who are proponents of this Plan, their chapter 11 case numbers, and
their jurisdictions of incorporation or formation are as follows:

      Debtors (state of formation or incorporation)   Bankruptcy Case No.
Interstate Bakeries Corporation (Delaware)
  Case No. 04-45814 (JWV)
 
   
Interstate Brands Corporation (Delaware)
  Case No. 04-45816 (JWV)
 
   
IBC Sales Corporation (Delaware)
  Case No. 04-45817 (JWV)
 
   
IBC Trucking, LLC (Delaware)
  Case No. 04-45818 (JWV)
 
   
New England Bakery Distributors L.L.C. (Connecticut)
  Case No. 04-45819 (JWV)
 
   
Baker’s Inn Quality Baked Goods, LLC (Delaware)
  Case No. 04-45820 (JWV)
 
   
IBC Services, LLC (Missouri)
  Case No. 04-45821 (JWV)
 
   
Armour and Main Redevelopment Corporation (Missouri)
  Case No. 04-45822 (JWV)
 
   
Mrs. Cubbison’s Foods, Inc. (California)
  Case No. 06-40111 (JWV)

     This Plan contemplates the reorganization of each of the Debtors upon
consummation of this Plan and the resolution of the outstanding Claims against
and Interests in the Debtors pursuant to sections 1123, 1129 and 1141 of the
Bankruptcy

A-1



--------------------------------------------------------------------------------



 



Code. This Plan further contemplates that holders of Prepetition Lender Claims
will receive a distribution consisting of the New Third Lien Term Loan,
$85,800,000 in aggregate principal amount of the New Convertible Secured Notes
and Series E Warrants representing 1.5% of the fully-diluted equity interests of
Reorganized IBC (calculated as of the Effective Date). Holders of General
Unsecured Claims against the Main Debtors will not receive a distribution
pursuant to this Plan. However, pursuant to the settlement and compromise
contemplated by the Intercreditor Settlement described herein, among other
things, the Trust Assets shall be transferred to the Creditors’ Trust on the
Effective Date and, in exchange, the Creditors’ Committee has agreed to release
any and all claims against the Prepetition Lenders. As a result, the Creditors’
Committee has agreed to support this Plan. Furthermore, the Existing Securities
of the Debtors will be cancelled and holders of the Existing Securities will not
receive distributions under this Plan.
     These reorganization cases have been consolidated for procedural purposes
only and are being jointly administered pursuant to an order of the United
States Bankruptcy Court for the Western District of Missouri.
     Under section 1125(b) of the Bankruptcy Code, a vote to accept or reject
this Plan may not be solicited from a Claimholder or Interestholder until the
Disclosure Statement has been approved by the Bankruptcy Court and distributed
to Claimholders and Interestholders. ALL CLAIMHOLDERS WHO ARE ELIGIBLE TO VOTE
ON THIS PLAN ARE ENCOURAGED TO READ THIS PLAN AND THE DISCLOSURE STATEMENT IN
THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THIS PLAN.
     Subject to the restrictions on modifications set forth in section 1127 of
the Bankruptcy Code, Bankruptcy Rule 3019, and Article XIII of this Plan, the
Debtors expressly reserve their right to alter, amend or modify this Plan, one
or more times, before this Plan’s substantial consummation.
ARTICLE I
DEFINITIONS, RULES OF INTERPRETATION,
AND COMPUTATION OF TIME
A. Scope of Definitions
     For purposes of this Plan, except as expressly provided or unless the
context otherwise requires, all capitalized terms not otherwise defined shall
have the meanings ascribed to them in Article I of this Plan. Any term used in
this Plan that is not defined herein, but is defined in the Bankruptcy Code or
the Bankruptcy Rules, shall have the meaning ascribed to that term in the
Bankruptcy Code or the

A-2



--------------------------------------------------------------------------------



 



Bankruptcy Rules, as applicable. Whenever it appears appropriate from the
context, each term stated in the singular or the plural includes the singular
and the plural, and each pronoun stated in the masculine, feminine or neuter
includes the masculine, feminine and neuter.
B. Definitions
     1.1 “503 Deadline” shall have the meaning ascribed to it in Section 9.3
hereof.
     1.2 “ABL Facility” means the asset-based revolving credit facility by and
among IBC, Interstate Brands Corporation and General Electric Capital
Corporation in the committed amount of $125,000,000.
     1.3 “ABL Facility Commitment Papers” means that certain commitment letter
by and among General Electric Capital Corporation, GE Capital Markets, Inc.,
Brands, IBC and Equity Investors, dated September 11, 2008 (together with the
exhibits and annexes attached thereto and as amended, restated, modified or
otherwise supplemented from time to time in accordance with the terms thereof)
together with that certain fee letter by and among General Electric Capital
Corporation, GE Capital Markets, Inc., Brands, IBC and Equity Investors, dated
September 11, 2008 (as amended, restated, modified or otherwise supplemented
from time to time in accordance with the terms thereof), in each case, for the
ABL Facility.
     1.4 “ACE Companies” means, collectively, ACE American Insurance Company,
Indemnity Insurance Company of North America, and ESIS, Inc. and their
respective affiliates.
     1.5 “ACE Insurance Program” means all insurance policies and all
agreements, documents or instruments relating thereto including, without
limitation, claims servicing agreements, that have been issued or entered into
by the ACE Companies (or any of them) to or with one or more of the Debtors and
their respective predecessors and/or affiliates.
     1.6 “Adequate Protection Claims” means rights of the Prepetition Lenders to
receive adequate protection pursuant to the DIP Facility Order.
     1.7 “Administrative Claim” means a Claim for payment of an administrative
expense of a kind specified in section 503(b) of the Bankruptcy Code and
entitled to priority pursuant to section 507(a)(1) of the Bankruptcy Code,
including, but not limited to, DIP Facility Claims, the actual, necessary costs
and expenses, incurred after the Petition Date, of preserving the Estates and
operating the business of the Debtors, including wages, salaries or commissions
for services rendered after the commencement of the Chapter 11 Cases,
Professional Claims, and all fees and charges assessed against the Estates under
chapter 123 of title 28 of the

A-3



--------------------------------------------------------------------------------



 



United States Code, and all Allowed Claims that are entitled to be treated as
Administrative Claims pursuant to a Final Order of the Bankruptcy Court under
section 546(c)(2)(A) of the Bankruptcy Code.
     1.8 “Affiliates” shall have the meaning ascribed to such term by section
101(2) of the Bankruptcy Code.
     1.9 “Allowed Claim” means a Claim or any portion thereof, (a) that has been
allowed by a Final Order of the Bankruptcy Court (or such other court as a
Reorganized Debtor and the holder of such Claim agree may adjudicate such Claim
and objections thereto), or (b) which (i) is not the subject of a proof of claim
timely filed with the Bankruptcy Court but (ii) is Scheduled as liquidated and
noncontingent, other than a Claim that is Scheduled at zero, in an unknown
amount, or as disputed, but only to the extent such Claim is Scheduled as
liquidated and noncontingent or (c) for which a proof of claim in a liquidated
amount has been timely filed with the Bankruptcy Court pursuant to the
Bankruptcy Code, any Final Order of the Bankruptcy Court or other applicable
bankruptcy law, and as to which either (i) no objection to its allowance has
been filed within the periods of limitation fixed by this Plan, the Bankruptcy
Code or by any order of the Bankruptcy Court or (ii) any objection to its
allowance has been settled or withdrawn, or has been denied by a Final Order, or
(d) that is expressly allowed in a liquidated amount in this Plan.
     1.10 “Allowed Class ___Claim” means an Allowed Claim in the specified
Class.
     1.11 “Armour & Main Redevelopment” means Armour and Main Redevelopment
Corporation, one of the Debtors and a debtor-in-possession, Case No. 04-45822
(JWV).
     1.12 “Armour & Main Redevelopment Control Group Liability Claim” means a
Claim asserted by, or on behalf of, a qualified defined benefit pension plan
against all members of IBC’s controlled group of companies and related entities
as defined under section 4001(b)(1) of the Employee Retirement Income Security
Act of 1974 (on a joint and several basis), to the extent such Claim is asserted
against Armour & Main Redevelopment.
     1.13 “Armour & Main Redevelopment General Unsecured Claims Distribution
Property” means $10,000 in Cash.
     1.14 “Armour & Main Redevelopment Intercompany Claim” means a Claim by
another Debtor against Armour & Main Redevelopment.
     1.15 “Armour & Main Redevelopment Interests” means the shares of common
stock of Armour & Main Redevelopment, and all options, rights and other
instruments evidencing an ownership interest in Armour & Main Redevelopment.

A-4



--------------------------------------------------------------------------------



 



     1.16 “Armour & Main Redevelopment Substantive Consolidation Motion” means
that certain motion to be filed with the Bankruptcy Court no later than twenty
(20) days prior to the Confirmation Hearing pursuant to which the Debtors will
seek to substantively consolidate Armour & Main Redevelopment and IBC, for
purposes of voting and distribution, and pursuant to which the Claims against,
and Interests in, Armour & Main Redevelopment will receive the same treatment as
if they were Claims against, or Interests in, IBC under the Plan with respect to
IBC.
     1.17 “Armour & Main Redevelopment Trade Claim” means each Claim against
Armour & Main Redevelopment that is not an Administrative Claim, Priority Tax
Claim, Other Priority Claim, Armour & Main Redevelopment Intercompany Claim or
Armour & Main Redevelopment Control Group Liability Claim.
     1.18 “Avoidance Claims” means Causes of Action against Persons other than
the Debtors arising under any of sections 544, 545, 547, 548, 550, 551 and 553
of the Bankruptcy Code, or under related state or federal statutes and common
law, including fraudulent transfer laws, whether or not litigation is commenced
to prosecute such Causes of Action, but excluding the Prepetition Lender Actions
and any other Causes of Action otherwise assertable against the Prepetition
Lenders.
     1.19 “Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended
and codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1330, as in
effect on the date hereof but, with respect to amendments to the Bankruptcy Code
subsequent to commencement of the Chapter 11 Cases, only to the extent that such
amendments were made expressly applicable to bankruptcy cases which were filed
as of the enactment of such amendments.
     1.20 “Bankruptcy Court” means the United States Bankruptcy Court for the
Western District of Missouri.
     1.21 “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure and
the Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure,
as amended, as applicable to the Chapter 11 Cases or proceedings therein, and
the Local Rules of the Bankruptcy Court, as applicable to the Chapter 11 Cases
or proceedings therein, as the case may be.
     1.22 “Brands” means Interstate Brands Corporation, one of the Debtors and a
debtor-in-possession, Case No. 04-45816 (JWV).
     1.23 “Brands Preferred Stock” means the 6,026 shares of $4.80 dividend
cumulative preferred stock of Brands authorized under Article IV of the restated
certificate of incorporation of Brands, as amended.

A-5



--------------------------------------------------------------------------------



 



     1.24 “Business Day” means any day, excluding Saturdays, Sundays and legal
holidays, on which commercial banks are open for business in New York City.
     1.25 “Capital Leases” means those certain non-operating lease agreements
scheduled on Exhibit B attached hereto, together with all related leases, lease
amendments, lease supplements, memoranda of leases, mortgages, loan agreements,
guarantees, guarantee and collateral agreements, and all other related loan,
lease and security documents executed and delivered in connection therewith, as
the same have been amended, amended and restated, modified or supplemented from
time to time.
     1.26 “Capital Lease Claim” means a Claim arising under or pursuant to a
Capital Lease.
     1.27 “Cash” means legal tender of the United States.
     1.28 “Causes of Action” means any and all actions, claims, proceedings,
causes of action, suits, accounts, controversies, agreements, promises, rights
to legal remedies, rights to equitable remedies, rights to payment and claims,
whether known, unknown, reduced to judgment, not reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured, and whether asserted or assertable directly or
derivatively, in law, equity or otherwise, including actions brought prior to
the Petition Date, actions under chapter 5 of the Bankruptcy Code, and actions
against any Person for failure to pay for products or services provided or
rendered by the Debtors, all claims, suits or proceedings relating to
enforcement of the Debtors’ intellectual property rights, including patents,
copyrights and trademarks, and all claims or causes of action seeking recovery
of the Debtors’ or the Reorganized Debtors’ accounts receivable or other
receivables or rights to payment created or arising in the ordinary course of
the Debtors’ or the Reorganized Debtors’ business.
     1.29 “Central States Plan” has the meaning ascribed to it in Section 11.10
hereof.
     1.30 “Certificate” has the meaning ascribed to it in Section 8.4 hereof.
     1.31 “Chapter 11 Case(s)” means the chapter 11 case(s) of the Debtors
pending in the Bankruptcy Court.
     1.32 “Claim” means a claim against the Debtors (or all or any of them),
whether or not asserted, as defined in section 101(5) of the Bankruptcy Code.
     1.33 “Claimholder” means a holder of a Claim.
     1.34 “Claims Administration” shall have the meaning ascribed to it in
Section 8.5 hereof.

A-6



--------------------------------------------------------------------------------



 



     1.35 “Claims Objection Deadline” means that day which is one hundred eighty
(180) days after the Effective Date, as the same may be from time to time
extended by the Bankruptcy Court without further notice to parties-in-interest.
     1.36 “Class” means a category of Claimholders or Interestholders described
in Article IV of this Plan.
     1.37 “Commitment Fee” means the Equity Commitment Fee and the Debt
Commitment Fee.
     1.38 “Commitment Letter” means that certain commitment letter by and
between IBC and Equity Investors, dated September 12, 2008 (including the
exhibits and annexes attached thereto and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof),
together with that certain fee letter by and between IBC and Equity Investors,
dated September 12, 2008 (as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof).
     1.39 “Commitment Letter Approval Order” means the Order Pursuant to 11
U.S.C. §§ 105(a), 363(b), 364(c)(1), 503(b) and 507(a) Authorizing the Debtors
to (I) Enter into Equity Commitment Letter and Related Agreements Including
(A) Equity Commitment Fee Letter, (B) Revolving Facility Commitment Letter and
Related Fee Letter, and (C) Term Loan Exit Facility Commitment Letter and
Related Fee Letter, and (II) Pay Certain Fees and Expenses Associated Therewith
(Docket No. 11333) pursuant to which the Bankruptcy Court approved the
Commitment Letter, the Term Loan Facility Commitment Papers and the ABL Facility
Commitment Papers.
     1.40 “Confirmation Date” means the date of entry of the Confirmation Order.
     1.41 “Confirmation Hearing” means the hearing before the Bankruptcy Court
on confirmation of this Plan and related matters under section 1128 of the
Bankruptcy Code.
     1.42 “Confirmation Order” means the order entered by the Bankruptcy Court
confirming this Plan.
     1.43 “Creditors’ Committee” means the Official Committee of Unsecured
Creditors appointed in the Chapter 11 Cases pursuant to section 1102(a) of the
Bankruptcy Code.
     1.44 “Creditors’ Trust” means the trust which is created pursuant to this
Plan to be administered by the Trustee with the advice and/or under the
direction of the Trust Advisory Board, all as more specifically set forth in
Article X of this Plan.

A-7



--------------------------------------------------------------------------------



 



     1.45 “Cure” means the payment or other honor of all obligations required to
be paid or honored in connection with assumption of an executory contract or
unexpired lease pursuant to section 365 of the Bankruptcy Code, including
(a) the cure of any non-monetary defaults to the extent required, if at all,
pursuant to section 365 of the Bankruptcy Code, and (b) with respect to monetary
defaults, the distribution, within a reasonable period of time following the
Effective Date, of Cash, or such other property as may be agreed upon by the
parties or ordered by the Bankruptcy Court, with respect to the assumption (or
assumption and assignment) of an executory contract or unexpired lease, pursuant
to section 365(b) of the Bankruptcy Code, in an amount equal to all unpaid
monetary obligations or such other amount as may be agreed upon by the parties,
under such executory contract or unexpired lease, to the extent such obligations
are enforceable under the Bankruptcy Code and applicable non-bankruptcy law.
     1.46 “D&O Claims” means those claims against certain former officers and
directors that are to be transferred to the Creditors’ Trust on the Effective
Date pursuant to the Intercreditor Settlement.
     1.47 “D&O Insurance” means insurance maintained by the Debtors which
covers, among others, the directors, officers and managing members of the
Debtors or any of them.
     1.48 “DIP Agent” means the administrative agent for the DIP Lenders under
the DIP Credit Agreement.
     1.49 “DIP Credit Agreement” means the Second Amended and Restated Revolving
Credit Agreement, dated as of May 9, 2008, among IBC, as parent borrower, the
subsidiary borrowers party thereto, the DIP Agent and the DIP Lenders, which was
executed by the Debtors (except Mrs. Cubbison’s) in connection with the DIP
Facility, as amended by the First Amendment to the Second Amended and Restated
Revolving Credit Agreement, dated as of September 12, 2008.
     1.50 “DIP Facility” means the debtor-in-possession secured financing
facility provided to the Debtors by the DIP Lenders pursuant to the DIP Credit
Agreement and agreements related thereto as authorized by the Bankruptcy Court
pursuant to the DIP Facility Order.
     1.51 “DIP Facility Claim” means all Administrative Claims of the DIP Agent
and the DIP Lenders arising under or pursuant to or related to the DIP Facility.
     1.52 “DIP Facility Order” means, collectively, the final order that was
entered by the Bankruptcy Court on October 22, 2004, authorizing and approving
the DIP Facility and the agreements related thereto, and any further orders
entered by the Bankruptcy Court approving subsequent extensions and
modifications of the DIP Facility.

A-8



--------------------------------------------------------------------------------



 



     1.53 “DIP Lenders” means the lenders from time to time party to the DIP
Credit Agreement.
     1.54 “Debt Commitment Fee” means the commitment fee for Equity Investors’s
commitments to purchase New Convertible Secured Notes under the Commitment
Letter, in the amount of $4,290,000, payable in accordance with the terms of the
Commitment Letter.
     1.55 “Debtors” has the meaning ascribed to it in the Introduction hereof.
     1.56 “Deficiency Claim” means, in the case of a Claimholder who asserts a
Secured Claim or Prepetition Lender Claim against the Debtors, a Claim equal to
the amount by which such Claim exceeds the secured portion thereof as determined
pursuant to section 506 of the Bankruptcy Code.
     1.57 “Disallowed Claim” means a Claim or any portion thereof, that (a) has
been disallowed by a Final Order, (b) is Scheduled at zero or as contingent,
disputed or unliquidated and as to which a proof of claim bar date has been
established but no proof of claim has been timely filed with the Bankruptcy
Court pursuant to either the Bankruptcy Code or any Final Order of the
Bankruptcy Court or (c) is not Scheduled and as to which a proof of claim bar
date has been set but no proof of claim has been timely filed with the
Bankruptcy Court pursuant to either the Bankruptcy Code or any Final Order of
the Bankruptcy Court.
     1.58 “Disbursing Agent” means the Reorganized Debtors or any Person
designated by either the Debtors or Reorganized IBC, with the consent of Equity
Investors (with such consent not to be unreasonably withheld), to serve as a
disbursing agent under Article VIII of this Plan.
     1.59 “Disclosure Statement” means the written disclosure statement that
relates to this Plan, as approved by the Bankruptcy Court pursuant to section
1125 of the Bankruptcy Code and Bankruptcy Rule 3017 on October 30, 2008, as
such disclosure statement may be amended, modified or supplemented from time to
time.
     1.60 “Disputed Claim” means a Claim or any portion thereof, that is neither
an Allowed Claim nor a Disallowed Claim and includes, without limitation, Claims
that (a) (i) have not been Scheduled by the Debtors (or any of them) or have
been Scheduled at zero or as unknown, contingent, unliquidated or disputed, and
(ii) are not the subject of an objection filed in the Bankruptcy Court or as to
which the time for filing an objection has not yet expired, (b) that are the
subject of a proof of claim or interest that differs in nature, amount or
priority from the Schedules, or (c) are the subject of an objection filed with
the Bankruptcy Court, which objection has not been withdrawn or overruled by a
Final Order of the Bankruptcy Court.

A-9



--------------------------------------------------------------------------------



 



     1.61 “Distribution Date” means a date selected by IBC or Reorganized IBC,
not more than twenty (20) Business Days after the Effective Date.
     1.62 “Effective Date” means the Business Day on which all conditions to the
consummation of this Plan set forth in Section 12.2 hereof have been either
satisfied or waived as provided in Section 12.3 hereof and is the day upon which
this Plan is substantially consummated, which Effective Date shall also be the
closing date under the Investment Agreement.
     1.63 “Equity Commitment Fee” means the commitment fee for Equity
Investors’s commitment to purchase New Common Stock under the Commitment Letter,
in the amount of $2,210,000, payable in accordance with the terms of the
Commitment Letter.
     1.64 “Equity Investors” means IBC Investors I, LLC.
     1.65 “Estates” means the bankruptcy estates of the Debtors created pursuant
to section 541 of the Bankruptcy Code.
     1.66 “Executive Employment Agreements” has the meaning ascribed to it in
Section 6.7 hereof.
     1.67 “Exhibit” means an exhibit annexed to either this Plan or as an
appendix to the Disclosure Statement.
     1.68 “Exhibit Filing Date” means the date on which Exhibits to this Plan or
the Disclosure Statement shall be filed with the Bankruptcy Court, which date
shall be at least ten (10) days prior to the Voting Deadline or such later date
as may be approved by the Bankruptcy Court.
     1.69 “Existing Securities” means, collectively, the Brands Preferred Stock,
Old Convertible Notes, Old Common Stock and Old Common Stock Options, and all
options, warrants, rights and other instruments evidencing an ownership interest
in any Debtor (whether fixed or contingent, matured or unmatured, disputed or
undisputed), contractual, legal, equitable or otherwise, to acquire any of the
foregoing (except for Subsidiary Interests other than the Brands Preferred
Stock).
     1.70 “Exit Facility Documents” has the meaning ascribed to it in
Section 6.12 hereof.
     1.71 “Face Amount” means, (a) when used in reference to a Disputed Claim or
Disallowed Claim, the full stated liquidated amount claimed by the Claimholder
in any proof of claim timely filed with the Bankruptcy Court or otherwise
Allowed by any Final Order of the Bankruptcy Court and (b) when used in
reference to an Allowed Claim, the allowed amount of such Claim.

A-10



--------------------------------------------------------------------------------



 



     1.72 “Final Order” means an order or judgment, the operation or effect of
which has not been stayed, reversed or amended and as to which order or judgment
(or any revision, modification or amendment thereof) the time to appeal or seek
review or rehearing (other than under Rule 60(b) of the Federal Rules of Civil
Procedure or Bankruptcy Rule 9024) has expired and as to which no appeal or
petition for review or rehearing was filed or, if filed, remains pending.
     1.73 “General Unsecured Claim” means a Claim that (a) is not an
Administrative Claim or a Priority Tax Claim and (b) (i) with respect to the
Main Debtors, does not fall within Class 1 Secured Tax Claims, Class 2 Secured
Claims, Class 3 Other Priority Claims, Class 4 Intercompany Claims, Class 5
Workers’ Compensation Claims, Class 7 Capital Lease Claims, Class 8 Prepetition
Lender Claims, Class 10a Subordinated Debt Securities Claims or Class 10b
Subordinated Equity Securities Claims or (ii) with respect to Mrs. Cubbison’s,
Armour & Main Redevelopment and New England Bakery, does not fall within Class 1
Other Priority Claims, Class 2 Intercompany Claims or Class 4 Trade Claims.
     1.74 “Holdback Amount” means the amount equal to 20% of fees billed to the
Debtors in a given month that was retained by the Debtors as a holdback on
payment of Professional Claims pursuant to the Professional Fee Order.
     1.75 “Holdback Escrow Account” means the escrow account established by the
Disbursing Agent into which Cash equal to the Holdback Amount shall be deposited
on the Effective Date for the payment of Allowed Professional Claims to the
extent not previously paid or disallowed.
     1.76 “IBC” has the meaning ascribed to it in the Introduction hereof.
     1.77 “Impaired” refers to any Claim or Interest that is impaired within the
meaning of section 1124 of the Bankruptcy Code.
     1.78 “Indemnification Rights” means any obligations of the Debtors (or any
of them) to indemnify, reimburse, advance or contribute to the losses,
liabilities or expenses of an Indemnitee pursuant to a Debtor’s certificate of
incorporation, bylaws, or policy of providing indemnification to an Indemnitee,
or pursuant to any applicable law or specific agreement in respect of any
claims, demands, suits, causes of action or proceedings against an Indemnitee
based upon any act or omission related to an Indemnitee’s service with, for or
on behalf of the Debtors (or any of them).
     1.79 “Indemnitee” means all present and former directors, officers,
employees, agents or representatives of the Debtors who are entitled to assert
Indemnification Rights.

A-11



--------------------------------------------------------------------------------



 



     1.80 “Insurance Coverage” shall have the meaning ascribed to it in
Section 11.8 hereof.
     1.81 “Insured Claim” means any Claim or portion of a Claim (other than a
Workers’ Compensation Claim) that is insured under the Debtors’ insurance
policies, but only to the extent of such coverage.
     1.82 “Intercompany Claim” means a Claim by any Debtor against a Main
Debtor.
     1.83 “Intercreditor Settlement” means that settlement and compromise of
controversies by and among the Debtors, certain Prepetition Lenders and the
Creditors’ Committee whereby the Trust Assets shall be transferred to the
Creditors’ Trust on the Effective Date in full and complete satisfaction of any
and all claims against the Prepetition Lenders and any and all challenges,
contests or claims for or against the substantive consolidation of the Debtors,
all as such settlement and compromise of controversies is more specifically
described in the Intercreditor Settlement Motion and the Intercreditor
Settlement Order.
     1.84 “Intercreditor Settlement Motion” means that certain Motion to
Compromise Controversies Pursuant to Bankruptcy Rule 9019 whereby the Debtors
seek approval of a compromise with respect to the Intercreditor Settlement.
     1.85 “Intercreditor Settlement Order” means an order of the Bankruptcy
Court approving the Intercreditor Settlement Motion, in substantially the form
attached hereto as Exhibit C.
     1.86 “Interest” means (a) the legal, equitable contractual and other rights
(whether fixed or contingent, matured or unmatured, disputed or undisputed) of
any Person with respect to Old Common Stock, Old Common Stock Options, Brands
Preferred Stock or any other equity securities of the Debtors (or any of them)
and (b) the legal, equitable, contractual and other rights, whether fixed or
contingent, matured or unmatured, disputed or undisputed, of any Person to
purchase, sell, subscribe to, or otherwise acquire or receive (directly or
indirectly) any of the foregoing.
     1.87 “Interestholder” means a holder of an Interest.
     1.88 “Investment” means the purchase by Equity Investors of the New Common
Stock and New Convertible Secured Notes pursuant to the Investment Agreement.
     1.89 “Investment Agreement” means the Investment Agreement between IBC and
Equity Investors dated as of September 26, 2008 (including the exhibits attached
thereto and as amended, restated, supplemented or otherwise modified from

A-12



--------------------------------------------------------------------------------



 



time to time in accordance with the terms thereof) and approved by the
Investment Agreement Order. The Investment Agreement is set forth at Exhibit D.
     1.90 “Investment Agreement Order” means the Final Order entered by the
Bankruptcy Court on October 22, 2008, authorizing and approving the Investment
Agreement.
     1.91 “JPMCB” means JPMorgan Chase Bank, N.A., a national banking
association.
     1.92 “KERP” means that certain Key Employee Retention Plan adopted by IBC’s
board of directors and approved by order of the Bankruptcy Court on February 17,
2005, as amended.
     1.93 “Lien” means a lien, security interest or charge against or interest
in property of the Debtors to secure payment of a debt or performance of an
obligation owed by the Debtors. For purposes of this Plan, the term shall not
include (a) a lien resulting from the provisions of Chapter 5 of the Bankruptcy
Code or (b) a lien that has been or may be avoided pursuant to Chapter 5 of the
Bankruptcy Code.
     1.94 “Long Term Incentive Plan” means that certain long term incentive plan
as is more specifically described at Exhibit E attached hereto, by which the
Reorganized Debtors shall deliver certain stock options and restricted stock
grants to certain members of management and other employees on and after the
Effective Date.
     1.95 “Main Debtors” means all of the Debtors excluding Mrs. Cubbison’s,
Armour & Main Redevelopment and New England Bakery.
     1.96 “Monarch” means Monarch Master Funding Ltd and its respective
Affiliates and managed funds.
     1.97 “Mrs. Cubbison’s” means Mrs. Cubbison’s Foods, Inc., one of the
Debtors and a debtor-in-possession, Case No. 06-40111 (JWV).
     1.98 “Mrs. Cubbison’s Control Group Liability Claim” means a Claim asserted
by, or on behalf of, a qualified defined benefit pension plan against all
members of IBC’s controlled group of companies and related entities as defined
under section 4001(b)(1) of the Employee Retirement Income Security Act of 1974
(on a joint and several basis), to the extent such claim is asserted against
Mrs. Cubbison’s.
     1.99 “Mrs. Cubbison’s General Unsecured Claims Distribution Property” means
$300,000 in Cash.

A-13



--------------------------------------------------------------------------------



 



     1.100 “Mrs. Cubbison’s Intercompany Claim” means a Claim by any Debtor
against Mrs. Cubbison’s.
     1.101 “Mrs. Cubbison’s Interests” means the shares of common stock of
Mrs. Cubbison’s, and all options, rights and other instruments evidencing an
ownership interest in Mrs. Cubbison’s.
     1.102 “Mrs. Cubbison’s Substantive Consolidation Motion” means that certain
motion to be filed with the Bankruptcy Court no later than twenty (20) days
prior to the Confirmation Hearing pursuant to which the Debtors will seek to
substantively consolidate Mrs. Cubbison’s and IBC, for purposes of voting and
distribution, and pursuant to which the Claims against, and Interests in, Mrs.
Cubbison’s will receive the same treatment as if they were Claims against, or
Interests in, IBC under the Plan with respect to IBC.
     1.103 “Mrs. Cubbison’s Trade Claim” means each Claim against
Mrs. Cubbison’s that is not an Administrative Claim, Priority Tax Claim, Other
Priority Claim, Mrs. Cubbison’s Intercompany Claim or Mrs. Cubbison’s Control
Group Liability Claim.
     1.104 “New Common Stock” means shares of common stock of Reorganized IBC to
be authorized and issued on or after the Effective Date. A summary description
of the New Common Stock is set forth at Exhibit F.
     1.105 “New Convertible Secured Note Indenture” means the New Convertible
Secured Notes indenture among IBC, the guarantors party thereto and the trustee
party thereto.
     1.106 “New Convertible Secured Notes” mean the 5% fourth priority secured
convertible notes, in the original principal amount of $171.6 million, to be
issued by Reorganized IBC on the Effective Date, together with any “pay-in-kind”
interest on such New Convertible Secured Notes to be issued after the Effective
Date. A summary description of the New Convertible Secured Notes is set forth at
Exhibit G attached hereto.
     1.107 “New Credit Facilities” means (a) the ABL Facility, and (b) the Term
Loan Facility.
     1.108 “New Credit Facility Documents” means all documents comprising the
definitive documentation of the New Credit Facilities, including without
limitation, all collateral and security documents and intercreditor agreements
contemplated thereby.
     1.109 “New England Bakery” means New England Bakery Distributors L.L.C.,
one of the Debtors and a debtor-in-possession, Case No. 04-45819 (JWV).

A-14



--------------------------------------------------------------------------------



 



     1.110 “New England Bakery Control Group Liability Claim” means a Claim
asserted by, or on behalf of, a qualified defined benefit pension plan against
all members of IBC’s controlled group of companies and related entities as
defined under section 4001(b)(1) of the Employee Retirement Income Security Act
of 1974 (on a joint and several basis), to the extent such Claim is asserted
against New England Bakery.
     1.111 “New England Bakery General Unsecured Claims Distribution Property”
means $10,000 in Cash.
     1.112 “New England Bakery Intercompany Claim” means a Claim by any Debtor
against New England Bakery.
     1.113 “New England Bakery Interests” means the shares of common stock of
New England Bakery, and all options, rights and other instruments evidencing an
ownership interest in New England Bakery.
     1.114 “New England Bakery Substantive Consolidation Motion” means that
certain motion to be filed with the Bankruptcy Court no later than twenty
(20) days prior to the Confirmation Hearing pursuant to which the Debtors will
seek to substantively consolidate New England Bakery and IBC, for purposes of
voting and distribution, and pursuant to which the Claims against, and Interests
in, New England Bakery will receive the same treatment as if they were Claims
against, or Interests in, IBC under the Plan with respect to IBC.
     1.115 “New England Bakery Trade Claim” means each Claim against New England
Bakery that is not an Administrative Claim, Priority Tax Claim, Other Priority
Claim, New England Bakery Intercompany Claim or New England Bakery Control Group
Liability Claim.
     1.116 “New Third Lien Term Loan” means the six-year term loan facility in
the aggregate principal amount equal to $142.3 million; provided, however, the
principal amount of the New Third Lien Term Loan may be decreased (with a
corresponding increase in the amount of the Term Loan Facility on a
dollar-for-dollar basis) in accordance with numbered paragraph 19 of the
Commitment Letter and Exhibit J to the Commitment Letter subject to the consent
of the Term Loan Facility Commitment Parties. A summary description of the New
Third Lien Term Loan is set forth at Exhibit H attached hereto.
     1.117 “New Third Lien Term Loan Credit Facility” means the credit facility
governing the New Third Lien Term Loan by and among Reorganized IBC, Reorganized
Brands, the guarantors party thereto and the Prepetition Lenders.
     1.118 “Old Common Stock” means shares of IBC’s common stock that were
authorized, issued and outstanding prior to the Effective Date.

A-15



--------------------------------------------------------------------------------



 



     1.119 “Old Common Stock Options” means all options, warrants and rights
(whether fixed or contingent, matured or unmatured, disputed or undisputed),
contractual, legal, equitable or otherwise, to acquire shares of Old Common
Stock or other equity interests in IBC.
     1.120 “Old Convertible Note Indenture” means the Old Convertible Notes
indenture dated as of August 12, 2004, among IBC, the guarantors party thereto
and the Old Convertible Note Indenture Trustee.
     1.121 “Old Convertible Note Indenture Trustee” means U.S. Bank National
Association, as trustee under the Old Convertible Note Indenture.
     1.122 “Old Convertible Note Indenture Trustee Fee Claim” means the
reasonable fees and expenses of the Old Convertible Note Indenture Trustee
incurred by the Old Convertible Note Indenture Trustee during the Chapter 11
Cases through the Effective Date in an amount not to exceed $890,000.
     1.123 “Old Convertible Notes” means the 6% senior subordinated convertible
notes due August 15, 2014, dated as of August 12, 2004, in the aggregate
principal amount of $100 million, issued by IBC pursuant to the Old Convertible
Note Indenture.
     1.124 “Old Convertible Notes Claim” shall mean the allowed Class 9 General
Unsecured Claim of the Old Convertible Note Indenture Trustee on behalf of the
holders of Old Convertible Notes in the Allowed amount of $100,649,000.
     1.125 “Ordinary Course Professional Order” means the Bankruptcy Court’s
Order Under 11 U.S.C. § 327 of the Bankruptcy Code Authorizing the Debtors to
Employ Professionals Utilized in the Ordinary Course of Business (Docket
No. 408).
     1.126 “Organizational Documents” means the bylaws, articles of
incorporation, corporate charters, certificates of formation, limited liability
agreements or other documents or agreements that govern or affect the corporate
formation and governance of the Debtors (or any of them) and the Reorganized
Debtors (or any of the them) including, without limitation, the Stockholders’
Agreement.
     1.127 “Other Priority Claim” means a Claim entitled to priority pursuant to
section 507(a) of the Bankruptcy Code other than a Priority Tax Claim or an
Administrative Claim.

A-16



--------------------------------------------------------------------------------



 



     1.128 “Pension Plans” means the American Bakers Association Retirement Plan
and the IBC Defined Benefit Plan, two defined-benefit pension plans sponsored by
the Debtors and covered by Title IV of the Employee Retirement Income Security
Act of 1974, 29 U.S.C. §§ 1301-1461 (2000 and Supp. V. 2005).
     1.129 “Periodic Distribution Date” means (a) the Distribution Date, as to
the first distribution made by the Reorganized Debtors, and (b) thereafter,
(i) the first Business Day occurring ninety (90) days after the Distribution
Date and (ii) subsequently, the first Business Day occurring ninety (90) days
after the immediately preceding Periodic Distribution Date.
     1.130 “Permitted Affiliate” means (a) any affiliate of a Term Loan Facility
Lender whose identity has been disclosed in writing to Equity Investors in
writing prior to September 12, 2008 and (b) any other affiliate of a Term Loan
Facility Lender reasonably acceptable to Equity Investors.
     1.131 “Person” means an individual, corporation, partnership, joint
venture, association, joint stock company, limited liability company, limited
liability partnership, trust, estate, unincorporated organization, governmental
unit (as defined in section 101(27) of the Bankruptcy Code), or other entity.
     1.132 “Petition Date” means the date on which each Debtor filed its
voluntary petition commencing its Chapter 11 Case, that is (a) with respect to
all of the Debtors other than Mrs. Cubbison’s, September 22, 2004 and (b) with
respect to Mrs. Cubbison’s, January 14, 2006.
     1.133 “Plan” means this joint plan of reorganization, which is jointly
proposed by the Debtors for the resolution of outstanding Claims and Interests
in the Chapter 11 Cases, as such plan may be further amended from time to time
in accordance with the Bankruptcy Code, Bankruptcy Rules and Section 14.2, and
the exhibits hereto.
     1.134 “Plan Supporter” means each Prepetition Lender that is a signatory to
Annex I or Annex I-A (in each case, as amended from time to time) to the
Commitment Letter as of the Effective Date.
     1.135 “Postpetition Interest” means, collectively, such interest,
reasonable fees, costs, or charges provided for under the agreements between a
Debtor and a Claimholder whose Claim is secured by property of the Estates to
the extent such items have accrued and are payable pursuant to the provisions of
the Bankruptcy Code including, without limitation, section 506(b) of the
Bankruptcy Code.
     1.136 “Prepetition Agent” means the administrative agent for the
Prepetition Lenders under the Prepetition Credit Agreement.

A-17



--------------------------------------------------------------------------------



 



     1.137 “Prepetition Credit Agreement” means the collective reference to that
certain Amended and Restated Credit Agreement, dated as of April 25, 2002, as
amended, supplemented or otherwise modified from time to time, by and among
Brands and Interstate Brands West Corporation (which was subsequently merged
into Interstate Bakeries Corporation), as borrowers, the banks and other
financial institutions from time to time thereto, and JPMCB, as administrative
agent, all letters of credit issued thereunder, and any collateral or security
documents related to the foregoing.
     1.138 “Prepetition Credit Facility” means the financing accommodations
evidenced by the Prepetition Credit Agreement and related documents.
     1.139 “Prepetition Investors” means Silver Point, Monarch Alternative
Capital L.P. and McDonnell Investment Management LLC and their respective
Affiliates and managed funds.
     1.140 “Prepetition LC” has the meaning ascribed to it in Section 4.1
hereof.
     1.141 “Prepetition Lender Actions” means the collective reference to that
certain First Amended and Restated Complaint to Avoid and Recover Certain
Transfers and for Judgment (Adv. Pro. 06-04192) filed with the Bankruptcy Court
and any claims or Causes of Action preserved pursuant to that certain Agreed
Order Extending the Challenge Deadline, ordered by the Bankruptcy Court on
April 24, 2007 (Docket No. 8848).
     1.142 “Prepetition Lender Claims” mean all Claims of the Prepetition Agent
and the Prepetition Lenders arising under or pursuant to the Prepetition Credit
Facility including, without limitation, the Claim of the Prepetition Lenders for
Postpetition Interest whether calculated at the default or non-default rate.
     1.143 “Prepetition Lenders” means those Persons holding a Prepetition
Lender Claim.
     1.144 “Prepetition Lenders Plan Distribution Property” means (a) the New
Third Lien Term Loan, (b) $85,800,00 in aggregate principal amount of the New
Convertible Secured Notes and (c) the Series E Warrants.
     1.145 “Priority Claim” means a Claim entitled to priority pursuant to
section 507 of the Bankruptcy Code.
     1.146 “Priority Tax Claim” means a Claim entitled to priority pursuant to
section 507(a)(8) of the Bankruptcy Code.

A-18



--------------------------------------------------------------------------------



 



     1.147 “Pro Rata” means, from time to time, unless this Plan specifically
provides otherwise, with respect to Claims, the proportion that the Face Amount
of a Claim in a particular Class bears to the aggregate Face Amount of all
Claims (including Disputed Claims, but excluding Disallowed Claims) in such
Class.
     1.148 “Professional” means those Persons employed in the Chapter 11 Cases
pursuant to sections 327 and 1103 of the Bankruptcy Code, or otherwise;
provided, however, that “Professional” does not include those Persons retained
pursuant to the Ordinary Course Professional Order.
     1.149 “Professional Claim” means a Claim of a Professional for compensation
or reimbursement of costs and expenses relating to services rendered or expenses
incurred after the Petition Date and prior to and including the Effective Date.
     1.150 “Professional Fee Order” means the order entered by the Bankruptcy
Court on October 25, 2004, authorizing the interim payment of Professional
Claims subject to the Holdback Amount.
     1.151 “Reclamation Claim” means a Claim administered, determined and
allowed by agreement between the Debtors and a party asserting a reclamation
claim, all as contemplated pursuant to the Reclamation Order.
     1.152 “Reclamation Order” means that certain Order Under 11 U.S.C. §§ 362,
503 and 546 (A) Providing Administrative Expense Treatment for Certain Holders
of Valid Reclamation Claims and (B) Establishing Procedures for Resolution and
Payment of Reclamation Claims entered by the Bankruptcy Court on November 12,
2004, whereby IBC established procedures for determining the validity and extent
of reclamation claims.
     1.153 “Reconstitution Order” means that certain Order Pursuant to
Bankruptcy Rule 9019, sections 105, 1107 and 1108 of the Bankruptcy Code, and
section 303 of the Delaware General Corporation Law Approving A Proposed
Settlement Reconstituting the Board of Directors of Interstate Bakeries
Corporation and Granting Certain Related Relief entered by the Bankruptcy Court
on January 5, 2007, whereby IBC reconstituted its board of directors.
     1.154 “Reinstated” or “Reinstatement” means (a) leaving unaltered the
legal, equitable and contractual rights to which a Claim entitles the
Claimholder so as to leave such Claim Unimpaired in accordance with section 1124
of the Bankruptcy Code, or (b) notwithstanding any contractual provision or
applicable law that entitles the Claimholder to demand or receive accelerated
payment of such Claim after the occurrence of a default, (i) curing any such
default that occurred before or after the Petition Date, other than a default of
a kind specified in section 365(b)(2) of the Bankruptcy Code; (ii) reinstating
the maturity of such Claim as such maturity existed before such default;
(iii) compensating the Claimholder for any damages incurred as a

A-19



--------------------------------------------------------------------------------



 



result of any reasonable reliance by such Claimholder on such contractual
provision or such applicable law; and (iv) not otherwise altering the legal,
equitable or contractual rights to which such Claim entitles the Claimholder;
provided, however, that any contractual right that does not pertain to the
payment when due of principal and interest on the obligation on which such Claim
is based, including, but not limited to, financial covenant ratios, negative
pledge covenants, covenants or restrictions on merger or consolidation, “going
dark” provisions, and affirmative covenants regarding corporate existence
prohibiting certain transactions or actions contemplated by this Plan, or
conditioning such transactions or actions on certain factors, shall not be
required to be cured or reinstated in order to accomplish Reinstatement.
     1.155 “Released Parties” means, collectively, (a) the Debtors, the
officers, directors and managing members of the Debtors who were either serving
in such capacities as of the Confirmation Date, or who had served in such
capacities during the Chapter 11 Cases, (b) the Reorganized Debtors, (c) the
officers, directors and managing members of the Reorganized Debtors serving in
such capacity after the Effective Date, (d) the DIP Lenders, (e) the Prepetition
Lenders, (f) the Plan Supporters, (g) the Prepetition Investors, (h) Silver
Point, (i) the Term Loan Facility Lenders, (j) JPMCB and J.P. Morgan Securities
Inc., (k) Equity Investors, (l) the Creditors’ Committee, and each of its
members in their capacity as such, and (m) with respect to each of the Persons
named in (a) — (l) above, such Person’s Affiliates, principals, employees,
agents, officers, directors, financial advisors, attorneys and other
professionals, and any of their successors and assigns, when acting in any of
such capacities.
     1.156 “Reorganized . . .” means the applicable Debtor from and after the
Effective Date.
     1.157 “Reorganized Debtors” means, collectively, all Debtors from and after
the Effective Date.
     1.158 “Restructuring Transaction(s)” means the transactions set forth in
Section 6.13 of this Plan and as further described in the Restructuring
Transactions Notice which is attached as Exhibit I to this Plan.
     1.159 “Restructuring Transactions Notice” means the notice filed with the
Bankruptcy Court on or before the Exhibit Filing Date as Exhibit I to this Plan
listing the restructuring Debtors and briefly describing the relevant
Restructuring Transactions.
     1.160 “Retained Actions” means any and all Causes of Actions other than the
Trust Claims, the Prepetition Lender Actions and any other Cause of Action
otherwise assertable against the Prepetition Lenders. A nonexclusive list of the
Retained Actions is attached hereto as Exhibit A-1.

A-20



--------------------------------------------------------------------------------



 



     1.161 “SERP” means that certain Supplemental Executive Retirement Plan
maintained by the Debtors prior to the Petition Date, which provides retirement
benefits to certain officers and other select employees, pursuant to which IBC
agreed to pay certain key executives and managers who retire after age 60 an
annual retirement benefit equal to 1.8% of the participant’s average annual base
salary received during the 60 months immediately preceding retirement, for each
year of service to IBC, up to 20 years.
     1.162 “Scheduled” means, with respect to any Claim or Interest, the status,
priority and amount, if any, of such Claim or Interest as set forth in the
Schedules.
     1.163 “Schedules” means the schedules of assets and liabilities and the
statements of financial affairs filed in the Chapter 11 Cases by the Debtors, as
such schedules or statements have been or may be amended or supplemented from
time to time in accordance with Bankruptcy Rule 1009 or orders of the Bankruptcy
Court.
     1.164 “Secured Claim” means a Claim, other than a Prepetition Lender Claim,
that is secured by a Lien which is not subject to avoidance under the Bankruptcy
Code or otherwise invalid under the Bankruptcy Code or applicable state law, on
property in which an Estate has an interest, or a Claim that is subject to
setoff under section 553 of the Bankruptcy Code; to the extent of the value of
the holder’s interest in the Estate’s interest in such property or to the extent
of the amount subject to setoff, as applicable; as determined by a Final Order
pursuant to section 506(a) of the Bankruptcy Code, or in the case of setoff,
pursuant to section 553 of the Bankruptcy Code, or in either case as otherwise
agreed upon in writing by the Debtors or the Reorganized Debtors and the holder
of such Claim.
     1.165 “Secured Tax Claim” means a Secured Claim arising prior to the
Petition Date against any of the Debtors for taxes owed to a governmental unit.
     1.166 “Security” shall have the meaning ascribed to it in section 101(49)
of the Bankruptcy Code.
     1.167 “Series A Warrants” means the warrants (in the form attached to the
Investment Agreement) issued to Equity Investors that will entitle holders to
receive, upon the exercise of all Series A Warrants, 13.5% of the fully diluted
equity interests of Reorganized IBC (calculated as of the Effective Date).
     1.168 “Series B Warrants” means the warrants (in the form attached to the
Investment Agreement) issued to the Term Loan Facility Lenders (or their
Permitted Affiliates) that will entitle holders to receive, upon the exercise of
all Series B Warrants, 1.917% of the fully diluted equity interests of
Reorganized IBC (calculated as of the Effective Date).

A-21



--------------------------------------------------------------------------------



 



     1.169 “Series C Warrants” means the warrants (in the form attached to the
Investment Agreement) issued to the Term Loan Facility Lenders (or their
Permitted Affiliates) that will entitle holders to receive, upon exercise of all
Series C Warrants, 2.837% of the fully diluted equity interests of Reorganized
IBC (calculated as of the Effective Date).
     1.170 “Series D Warrants” means the warrants (in the form attached to the
Investment Agreement) issued to Equity Investors that will entitle holders to
receive, upon the exercise of all Series D Warrants, 1.5% of the fully-diluted
equity interests of Reorganized IBC (calculated as of the Effective Date).
     1.171 “Series E Warrants” means the warrants (in the form attached to the
Investment Agreement) issued to the Prepetition Lenders that will entitle
holders to receive, upon the exercise of all Series E Warrants, 1.5% of the
fully-diluted equity interests of Reorganized IBC (calculated as of the
Effective Date).
     1.172 “Servicer” means the Old Convertible Note Indenture Trustee with
respect to the Old Convertible Note Indenture or any other agent or servicer
under any other agreement that governs the rights of a Claimholder .
     1.173 “Silver Point” means Silver Point Finance, LLC and its respective
Affiliates and managed funds.
     1.174 “Stockholders’ Agreement” means the agreement that each holder of New
Common Stock, including those holders receiving shares upon the conversion of
any New Convertible Secured Notes or the exercise of any Warrant, shall be
required to execute. A form of the Stockholders’ Agreement is set forth at
Exhibit J.
     1.175 “Solicitation Procedures Order” means the order of the Bankruptcy
Court approved on October 30, 2008 pursuant to which the Bankruptcy Court, inter
alia, approved the Disclosure Statement and set various procedures for
soliciting and tabulating votes on this Plan.
     1.176 “Subordinated Debt Securities Claim” means a Claim subject to
subordination under section 510(b) of the Bankruptcy Code that arises from the
rescission of a purchase or sale of a debt Security of any Debtor (including,
but not limited to, Old Convertible Notes), or for damages arising from the
purchase or sale of such debt Security, or for reimbursement, indemnification,
or contribution allowed under section 502 of the Bankruptcy Code on account of
such Claim.
     1.177 “Subordinated Equity Securities Claim” means a Claim subject to
subordination under section 510(b) of the Bankruptcy Code that arises from the
rescission of a purchase or sale of an equity Security of any Debtor (including,
but not limited to, Old Common Stock and Old Common Stock Options), or for
damages arising from the purchase or sale of such equity Security, or for
reimbursement,

A-22



--------------------------------------------------------------------------------



 



indemnification, or contribution allowed under section 502 of the Bankruptcy
Code on account of such Claim.
     1.178 “Subordinated Securities Claim” means, collectively, all Subordinated
Debt Securities Claims and all Subordinated Equity Securities Claims.
     1.179 “Subsidiary Debtors” means, collectively, Armour and Main
Redevelopment Corporation; Baker’s Inn Quality Baked Goods, LLC; Brands; IBC
Sales Corporation; IBC Services, LLC; IBC Trucking, LLC; New England Bakery
Distributors, L.L.C.; and Mrs. Cubbison’s.
     1.180 “Subsidiary Interests” means, collectively, all of the issued and
outstanding shares of stock, membership interests, other equity interests or
other instruments evidencing an ownership interest in any Subsidiary Debtor as
of the Effective Date, and all options, warrants and rights (whether fixed or
contingent, matured or unmatured, disputed or undisputed), contractual, legal,
equitable or otherwise, to acquire shares of stock, membership interests or
other equity interests in the Subsidiary Debtors, as of the Effective Date,
which stock, interests, options, warrants and rights are owned directly or
indirectly by IBC.
     1.181 “Term Loan Facility” means the five-year term loan facility by and
among IBC, Brands and the Term Loan Facility Lenders in the principal amount of
$344,000,000; provided, however, the principal amount of the Term Loan Facility
may be increased (with a corresponding reduction in the amount of the New Third
Lien Term Loan on a dollar-for-dollar basis) in accordance with numbered
paragraph 19 of the Commitment Letter and Exhibit J to the Commitment Letter
subject to the consent of the Term Loan Facility Commitment Parties.
     1.182 “Term Loan Facility Commitment Fee” means the commitment fee payable
by the Debtors or Reorganized Debtors to the Term Loan Facility Commitment
Parties under the terms of the Term Loan Facility Commitment Papers, in the
amount of $16,800,000, and the paid-in-kind incremental facility fee (as
described in the Term Loan Facility Commitment Papers).
     1.183 “Term Loan Facility Commitment Papers” means that certain commitment
letter by and among Silver Point Finance, LLC, Monarch, Brands and IBC, dated
September 12, 2008 (together with the exhibits and annexes attached thereto and
as amended, restated, modified or otherwise supplemented from time to time in
accordance with the terms thereof) together with that certain fee letter by and
among Silver Point, Monarch, Brands and IBC, dated September 12, 2008 (as
amended, restated, modified or otherwise supplemented from time to time in
accordance with the terms thereof), in each case, for the Term Loan Facility.
     1.184 “Term Loan Facility Commitment Parties” shall mean Silver Point and
Monarch.

A-23



--------------------------------------------------------------------------------



 



     1.185 “Term Loan Facility Lenders” means Silver Point, Monarch Alternative
Capital L.P., McDonnell Investment Management LLC, and each other Prepetition
Lender or other Person that participates in the Term Loan Facility, and their
respective affiliates and managed funds.
     1.186 “Tolling Agreement” means an agreement executed by and among either
the Debtors or third party claimants tolling the applicable statute of
limitations with respect to a Claim or Cause or Action.
     1.187 “Transaction” means the consummation of the Plan and all related
transactions contemplated by the Plan, the Commitment Letter and the Investment
Agreement (including the exhibits and annexes attached hereto and thereto, and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the Commitment Letter and the Investment Agreement).
     1.188 “Trust Advisory Board” means the board that is to be created pursuant
to Section 10.4 of this Plan for the purpose of advising the Trustee with
respect to decisions affecting the Creditors’ Trust to the extent set forth in
the Trust Agreement.
     1.189 “Trust Agreement” means that certain Trust Agreement which is to
govern the Creditors’ Trust, substantially in the form attached as Exhibit K to
this Plan, pursuant to which, among other things, the Trust Assets shall be
liquidated, as applicable, and the proceeds distributed to the Trust
Beneficiaries on a pro rata basis without regard to whether multiple obligors
exist with respect to a Trust Beneficiary’s Claim.
     1.190 “Trust Assets” means $5,000,000 in Cash, the Trust Claims, the Trust
Stock Appreciation Rights, and any and all proceeds of the foregoing and
interest or income accruing with respect thereto.
     1.191 “Trust Avoidance Claims” means the Avoidance Claims that are
specifically listed on Exhibit A-2 hereto, or as are otherwise agreed to by
Equity Investors and the Creditors’ Committee, which claims are to be
transferred to the Creditors’ Trust on the Effective Date (as opposed to all
other Avoidance Claims, which will be retained by the Reorganized Debtors).
     1.192 “Trust Beneficiary” means a holder of an Allowed General Unsecured
Claim; provided, however, that any Prepetition Lender who holds an Allowed
General Unsecured Claim on account of Claims arising under the Prepetition
Credit Agreement shall not be a Trust Beneficiary for purposes hereof.
     1.193 “Trust Claims” shall mean the D&O Claims and the Trust Avoidance
Claims.

A-24



--------------------------------------------------------------------------------



 



     1.194 “Trust Stock Appreciation Rights” means cash-settled stock
appreciation rights, with a strike price equal to $15.00, equaling 3% of the
fully-diluted equity interests of the Reorganized Company as of the Effective
Date, the other terms of which shall be the same as the stock appreciation
rights to be distributed to the Reorganized Debtors’ unionized workforce. The
Debtors shall deliver a description of such terms to the Creditors’ Committee on
or before the Exhibit Filing Date, if available, but in any case, no later than
three (3) days prior to the first day set for the Confirmation Hearing provided
that the Debtors and the Creditors’ Committee have first agreed that such
description shall be kept confidential.
     1.195 “Trustee” means the trustee of the Creditors’ Trust as contemplated
by the Trust Agreement and designated pursuant to Section 10.1 of this Plan and
section 1123(b)(3) of the Bankruptcy Code.
     1.196 “Trustee Professionals” has the meaning ascribed to it in subsection
10.3(e) hereof.
     1.197 “Unimpaired” refers to any Claim which is not Impaired.
     1.198 “Union Contracts” means those certain collectively bargained labor
contracts among Brands and the various unions duly organized and representing
certain of Brands’ employees that are in full force and effect on the Effective
Date, and any related modification agreement, extension agreement and side
agreement duly executed by Brands.
     1.199 “Voting Deadline” means December 1, 2008, at 4:00 p.m. (Pacific
time).
     1.200 “Warrants” means the Series A Warrants, the Series B Warrants, the
Series C Warrants, the Series D Warrants and the Series E Warrants.
     1.201 “Workers’ Compensation Claim” means a Claim held by an employee or
former employee of the Debtors (or any of them) for workers’ compensation
coverage under the workers’ compensation program applicable in the particular
state in which the employee is employed by the Debtors.
C. Rules of Interpretation
     For purposes of this Plan (a) any reference in this Plan to a contract,
instrument, release, indenture or other agreement or document being in a
particular form or on particular terms and conditions means that such document
shall be in such form or on such terms and conditions, (b) any reference in this
Plan to an existing document or Exhibit filed or to be filed means such document
or Exhibit as it may have been or may be amended, modified or supplemented,
(c) unless otherwise

A-25



--------------------------------------------------------------------------------



 



specified, all references in this Plan to Sections, Articles, Schedules and
Exhibits are references to Sections, Articles, Schedules and Exhibits of or to
this Plan, (d) the words “herein” and “hereto” refer to this Plan in its
entirety rather than to a particular portion of this Plan, (e) captions and
headings to Articles and Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this
Plan, (f) the rules of construction set forth in section 102 of the Bankruptcy
Code and in the Bankruptcy Rules shall apply, (g) to the extent the Disclosure
Statement is inconsistent with the terms of this Plan, this Plan shall control,
(h) to the extent this Plan is inconsistent with the Confirmation Order, the
Confirmation Order shall control, and (i) to the extent this Plan is
inconsistent with the transaction documents for the Transaction, the transaction
documents shall control.
D. Computation of Time
     In computing any period of time prescribed or allowed by this Plan, unless
otherwise expressly provided, the provisions of Bankruptcy Rule 9006(a) shall
apply.
E. Exhibits
     All Exhibits are incorporated into and are a part of this Plan as if set
forth in full herein and, to the extent not annexed hereto, such Exhibits shall
be filed with the Bankruptcy Court on or before the Exhibit Filing Date. After
the Exhibit Filing Date, copies of Exhibits can be obtained upon written request
to Skadden, Arps, Slate, Meagher & Flom LLP, 333 West Wacker Drive, Chicago,
Illinois 60606 (Attn: J. Eric Ivester, Esq.), counsel to the Debtors. In
addition, imaged copies of the Exhibits will be available on the Bankruptcy
Court’s website, www.mow.uscourts.gov, for a nominal charge (a PACER account is
required), or at the Voting Agent’s general website address,
http://www.kccllc.net/ibc, free of charge. To the extent any Exhibit is
inconsistent with the terms of the body of this Plan, unless otherwise ordered
by the Bankruptcy Court, the terms of the relevant Exhibit shall control.
ARTICLE II
ADMINISTRATIVE EXPENSES
AND PRIORITY TAX CLAIMS
     2.1 Administrative Claims. Subject to the provisions of Article IX of this
Plan, on the first Periodic Distribution Date occurring after the later of
(a) the date an Administrative Claim becomes an Allowed Administrative Claim or
(b) the date an Administrative Claim becomes payable pursuant to any agreement
between a Debtor (or a Reorganized Debtor) and the holder of such Administrative
Claim, an Allowed Administrative Claimholder in any Debtor’s Chapter 11 Case
shall receive, in full satisfaction, settlement, release, and discharge of and
in exchange for such Administrative Claim, (x) Cash equal to the unpaid portion
of such Allowed

A-26



--------------------------------------------------------------------------------



 



Administrative Claim or (y) such other treatment as to which the Debtors (or the
Reorganized Debtors) and such Claimholder shall have agreed upon in writing;
provided, however, that Allowed Administrative Claims with respect to
liabilities incurred by the Debtors in the ordinary course of business during
the Chapter 11 Cases shall be paid in the ordinary course of business in
accordance with the terms and conditions of any agreements relating thereto;
provided further, however, that in no event shall a postpetition obligation that
is contingent or disputed and subject to liquidation through pending or
prospective litigation, including, but not limited to, alleged obligations
arising from personal injury, property damage, products liability, consumer
complaints, employment law (excluding claims arising under workers’ compensation
law), secondary payor liability, or any other disputed legal or equitable claim
based on tort, statute, contract, equity, or common law, be considered to be an
obligation which is payable in the ordinary course of business; provided
further, however, that Reclamation Claims allowed pursuant to the procedures set
forth in the Reclamation Order shall be paid in Cash on the Distribution Date or
as soon thereafter as is practical.
     2.2 Priority Tax Claims. With respect to each Allowed Priority Tax Claim in
any Debtor’s Chapter 11 Case, at the sole option of the Debtors (or the
Reorganized Debtors), the Allowed Priority Tax Claimholder shall be entitled to
receive on account of such Priority Tax Claim, in full satisfaction, settlement,
release, and discharge of and in exchange for such Priority Tax Claim, (a) equal
Cash payments made on the last Business Day of every three (3) month period
following the Effective Date, over a period not exceeding six years after the
assessment of the tax on which such Claim is based, totaling the principal
amount of such Claim plus simple interest on any outstanding balance from the
Effective Date calculated at the interest rate available on ninety (90) day
United States Treasuries on the Effective Date, (b) such other treatment agreed
to by the Allowed Priority Tax Claimholder and the Debtors (or the Reorganized
Debtors), provided such treatment is on more favorable terms to the Debtors (or
the Reorganized Debtors) than the treatment set forth in subsection (a) above,
or (c) payment in full in Cash.
ARTICLE III
CLASSIFICATION OF CLAIMS AND INTERESTS
     3.1 Introduction.
     Pursuant to section 1122 of the Bankruptcy Code, set forth below is a
designation of classes of Claims against and Interests in the Debtors. A Claim
or Interest is placed in a particular Class for purposes of voting on this Plan
and of receiving distributions pursuant to this Plan only to the extent that
such Claim or Interest is an Allowed Claim or an Allowed Interest in that Class
and such Claim or

A-27



--------------------------------------------------------------------------------



 



Interest has not been paid, released or otherwise settled prior to the Effective
Date. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims and Priority Tax Claims of the kinds specified in sections
507(a)(1) and 507(a)(8) of the Bankruptcy Code have not been classified, and
their treatment is set forth in Article II herein.
     This Plan, though proposed jointly, constitutes a separate plan proposed by
each Debtor. Therefore, except as expressly provided in Section 3.3 herein, the
classifications set forth in Section 3.2 herein shall be deemed to apply
separately with respect to each plan proposed by each Debtor.
     3.2 Classification of Claims Against and Interests In the Main Debtors.
          (a) Unimpaired Classes of Claims Against and Interests In the Main
Debtors (deemed to have accepted this Plan and, therefore, not entitled to
vote).
          (i) Class 1 — Secured Tax Claims. Class 1 consists of all Secured Tax
Claims.
          (ii) Class 2 — Secured Claims. Class 2 consists of each separate
subclass for each Secured Claim. Each subclass is deemed to be a separate Class
for all purposes under the Bankruptcy Code.
          (iii) Class 3 — Other Priority Claims. Class 3 consists of Other
Priority Claims.
          (iv) Class 4 — Intercompany Claims. Class 4 consists of all
Intercompany Claims.
          (v) Class 5 — Workers’ Compensation Claims. Class 5 consists of all
Workers’ Compensation Claims.
          (vi) Class 6 — Subsidiary Interests. Class 6 consists of Subsidiary
Interests, except for Interests in Brands Preferred Stock.
          (b) Impaired Classes of Claims Against and Interests In the Main
Debtors (entitled to vote on this Plan).
          (i) Class 7 — Capital Lease Claims. Class 7 consists of separate
subclasses for the secured portion of each Capital Lease Claim. Each subclass is
deemed to be a separate Class for all purposes under the Bankruptcy Code. The
unsecured portion of each Capital Lease Claim shall be classified and treated as
Class 9 General Unsecured Claims.

A-28



--------------------------------------------------------------------------------



 



          (ii) Class 8 — Prepetition Lender Claims. Class 8 consists of the
Prepetition Lender Claims.
          (c) Impaired Classes of Claims Against and Interests In the Main
Debtors (deemed to have rejected this Plan and therefore not entitled to vote on
this Plan).
          (i) Class 9 — General Unsecured Claims. Class 9 consists of the
General Unsecured Claims, including Deficiency Claims.
          (ii) Class 10 — Subordinated Securities Claims. Class 10 consists of
two separate subclasses for the Subordinated Securities Claims. Each subclass is
deemed to be a separate Class for all purposes under the Bankruptcy Code. Both
subclasses are deemed to have rejected this Plan and, therefore, neither
subclass is entitled to vote.
          (1) Class 10a — Subordinated Debt Securities Claims. Class 10a
consists of all Subordinated Debt Securities Claims that may exist against a
particular Debtor.
          (2) Class 10b — Subordinated Equity Securities Claims. Class 10b
consists of all Subordinated Equity Securities Claims that may exist against a
particular Debtor.
          (iii) Class 11 — Interests in Brands Preferred Stock. Class 11
consists of Interests in Brands Preferred Stock.
          (iv) Class 12 — Interests in IBC. Class 12 consists of Interests in
IBC.
     3.3 Classification of Claims Against and Interests In Mrs. Cubbison’s,
Armour & Main Redevelopment and New England Bakery.
          (a) Unimpaired Classes of Claims Against and Interests (deemed to have
accepted these Plans and, therefore, not entitled to vote).
          (i) Class 1 — Other Priority Claims. As to the separate Plans of each
of Mrs. Cubbison’s, Armour & Main Redevelopment and New England Bakery, Class 1
consists of Other Priority Claim.
          (ii) Class 2 — Intercompany Claims. As to the separate Plans of each
of Mrs. Cubbison’s, Armour & Main Redevelopment and New England Bakery, Class 2
consists of all Mrs. Cubbison’s, Armour & Main Redevelopment and New England
Bakery Intercompany Claims, respectively.

A-29



--------------------------------------------------------------------------------



 



          (iii) Class 3 — Interests. As to the separate Plans of each of
Mrs. Cubbison’s, Armour & Main Redevelopment and New England Bakery, Class 3
consists of all Mrs. Cubbison’s, Armour & Main Redevelopment and New England
Bakery Interests, respectively.
          (b) Impaired Classes of Claims (Classes 4 and 5 are entitled to vote
on this Plan).
          (i) Class 4 — Trade Claims. As to the separate Plans of each of
Mrs. Cubbison’s, Armour & Main Redevelopment and New England Bakery, Class 4
consists of all Mrs. Cubbison’s, Armour & Main Redevelopment and New England
Bakery Trade Claims, respectively.
          (ii) Class 5 — General Unsecured Claims. As to the separate Plans of
each of Mrs. Cubbison’s, Armour & Main Redevelopment and New England Bakery,
Class 5 consists of all Mrs. Cubbison’s, Armour & Main Redevelopment and New
England Bakery General Unsecured Claims, respectively.
ARTICLE IV
PROVISIONS FOR TREATMENT OF
CLAIMS AND INTERESTS
     4.1 Treatment of Claims Against and Interests In the Main Debtors.
          (a) Class 1 (Secured Tax Claims). Except as otherwise provided in and
subject to Section 8.7 herein, on the first Periodic Distribution Date occurring
after the later of (a) the date a Secured Tax Claim becomes an Allowed Secured
Tax Claim or (b) the date a Secured Tax Claim becomes payable pursuant to any
agreement between the Debtors (or the Reorganized Debtors) and the holder of
such Secured Tax Claim, the holder of such Class 1 Secured Tax Claim shall
receive, in full satisfaction, settlement, release, and discharge of and in
exchange for such Secured Tax Claim, (x) Cash equal to the amount of such
Allowed Secured Tax Claim or (y) such other treatment as to which the Debtors
(or the Reorganized Debtors) and such Claimholder shall have agreed in writing,
provided that such treatment is not more favorable than the treatment in clause
(x) above. The Debtors’ failure to object to a Secured Tax Claim in the
Chapter 11 Cases shall be without prejudice to the Reorganized Debtors’ right to
contest or otherwise defend against such Claim in the Bankruptcy Court or other
appropriate non-bankruptcy forum (at the option of the Debtors or the
Reorganized Debtors) when and if such Claim is sought to be enforced by the
holder of the Secured Tax Claim.

A-30



--------------------------------------------------------------------------------



 



          (b) Class 2 (Secured Claims). Except as otherwise provided in and
subject to Section 8.7 herein, on the first Periodic Distribution Date occurring
after the later of (a) the date a Secured Claim becomes an Allowed Secured Claim
or (b) the date a Secured Claim becomes payable pursuant to any agreement
between the Debtors (or the Reorganized Debtors) and the holder of such Secured
Claim, the Debtors (or Reorganized Debtors) shall, in full satisfaction,
settlement, release, and discharge of and in exchange for such Class 2 Secured
Claim, (x) pay Cash equal to the amount of such Allowed Secured Claim,
(y) return the collateral to the secured creditor with respect to such Secured
Claim, or (z) reinstate such Secured Claim in accordance with the provisions of
subsection 1124(2) of the Bankruptcy Code. The Debtors’ failure to object to a
Secured Claim in the Chapter 11 Cases shall be without prejudice to the
Reorganized Debtors’ right to contest or otherwise defend against such Claim in
the Bankruptcy Court or other appropriate non-bankruptcy forum (at the option of
the Reorganized Debtors) when and if such Claim is sought to be enforced by the
holder of the Secured Claim.
          (c) Class 3 (Other Priority Claims). Except as otherwise provided in
and subject to Section 8.7 herein, on the first Periodic Distribution Date
occurring after the later of (a) the date an Other Priority Claim becomes an
Allowed Other Priority Claim or (b) the date an Other Priority Claim becomes
payable pursuant to any agreement between the Debtors (or the Reorganized
Debtors) and the holder of such Other Priority Claim, each Class 3 Other
Priority Claimholder shall receive, in full satisfaction, settlement, release,
and discharge of, and in exchange for, such Other Priority Claim, (x) Cash in an
amount equal to the amount of such Allowed Other Priority Claim or (y) such
other treatment as to which the Debtors (or the Reorganized Debtors) and such
Claimholder shall have agreed upon in writing, provided that such treatment is
not more favorable than the treatment in clause (x) above. The Debtors’ failure
to object to an Other Priority Claim in the Chapter 11 Cases shall be without
prejudice to the Reorganized Debtors’ right to contest or otherwise defend
against such Claim in the Bankruptcy Court or other appropriate non-bankruptcy
forum (at the option of the Debtors or the Reorganized Debtors) when and if such
Claim is sought to be enforced by the holder of the Other Priority Claim.
          (d) Class 4 (Intercompany Claims). Each Intercompany Claim will, in
the sole discretion of the applicable Debtor or Reorganized Debtor holding such
Claim, be (a) released, waived and discharged as of the Effective Date,
(b) contributed to the capital of the obligor corporation, (c) dividended, or
(d) remain unimpaired; provided that the applicable Debtor or Reorganized Debtor
shall seek the consent of Equity Investors and the Prepetition Investors with
respect to the treatment of each Intercompany Claim, with such consent not to be
unreasonably withheld.

A-31



--------------------------------------------------------------------------------



 



          (e) Class 5 (Workers’ Compensation Claims). The Reorganized Debtors
shall pay all Workers’ Compensation Claims that are determined to be valid under
applicable state law and the corresponding programs maintained by the Debtors in
accordance with the terms and conditions of such state law and such programs.
Nothing in this Plan shall be deemed to discharge, release, or relieve the
Debtors or the Reorganized Debtors from any current or future liability with
respect to any valid Workers’ Compensation Claim, regardless of when the
underlying injuries occurred. All payments of Workers’ Compensation Claims made
by the Debtors during the pendency of the Chapter 11 Cases are hereby ratified.
The Debtors’ failure to object to a Workers’ Compensation Claim in the
Chapter 11 Cases shall be without prejudice to the Reorganized Debtors’ right to
contest or otherwise defend against such Claim in the Bankruptcy Court or other
appropriate non-bankruptcy forum (at the option of the Reorganized Debtors) when
and if such Claim is sought to be enforced by the holder of the Workers’
Compensation Claim.
          (f) Class 6 (Subsidiary Interests). Class 6 Subsidiary Interests shall
be unaffected by this Plan, except to the extent required by the Restructuring
Transactions.
          (g) Class 7 (Capital Lease Claims). Except as otherwise provided
herein and subject to Section 8.7, on the first Periodic Distribution Date
occurring after the later of (a) the date a Capital Lease Claim becomes an
Allowed Capital Lease Claim or (b) the date a Capital Lease Claim becomes
payable pursuant to any agreement between the Debtors and the holder of such
Capital Lease Claim, the holder of such Class 7 Capital Lease Claim, in full
satisfaction, settlement, release and discharge of and in exchange for such
Class 7 Capital Lease Claim shall, in the sole discretion of the Debtors,
(w) receive deferred Cash payments totaling at least the allowed amount of such
Allowed Class 7 Capital Lease Claim, (x) upon abandonment by the Debtors,
receive the collateral with respect to such Capital Lease Claim, (y) have such
Class 7 Capital Lease Claim reinstated in accordance with the provisions of
subsection 1124(2) of the Bankruptcy Code, or (z) receive such other treatment
as the Debtors and such Claimholder shall have agreed upon in writing as
announced at or prior to the Confirmation Hearing.
          (h) Class 8 (Prepetition Lender Claims). Notwithstanding any provision
to the contrary herein, upon entry of the Confirmation Order, all Prepetition
Lender Claims (excluding liability of the Debtors to the Prepetition Lenders for
undrawn, outstanding letters of credit) shall be allowed in full in the
aggregate amount of $451,486,946 (or such greater amount as may be applicable in
the event that a letter of credit outstanding under the Prepetition Credit
Agreement is drawn after the date of this Plan) and shall constitute Allowed
Claims for all purposes in these Chapter 11 Cases, not subject to defense,
offset, counterclaim, recoupment, reduction, subordination or recharacterization
by the Debtors or any party in interest.

A-32



--------------------------------------------------------------------------------



 



     On the Effective Date, each holder of an Allowed Prepetition Lender Claim
shall receive in full satisfaction, settlement, release and discharge of and in
exchange for such Claim, its Pro Rata share of each component of the Prepetition
Lenders Plan Distribution Property, with the amount of each Claimholder’s Pro
Rata share to be determined by a fraction, the numerator of which is equal to
the amount of such Claimholder’s Allowed Prepetition Lender Claim, and the
denominator of which is equal to the aggregate amount of all Allowed Prepetition
Lender Claims. Adequate Protection Claims shall be deemed satisfied in full by
payments made pursuant to and in accordance with the DIP Facility Order.
     On the Effective Date, each issued and outstanding letter of credit under
the Prepetition Credit Agreement (each a “Prepetition LC”) shall be replaced and
cancelled, secured by “back up” letters of credit issued by an institution
acceptable to the issuer of the Prepetition LC, or cash collateralized at 105%
of the face amount of each Prepetition LC on terms in form and substance (a)
satisfactory to the bank issuer of such Prepetition LC and (b) reasonably
satisfactory to Equity Investors and the Prepetition Investors.
          (i) Class 9 (General Unsecured Claims). Holders of General Unsecured
Claims against the Main Debtors shall neither receive nor retain any property on
account of their Claims.
          (j) Class 10a (Subordinated Debt Securities Claims). Subordinated Debt
Securities Claims shall be cancelled, released, and extinguished. Holders of
Subordinated Debt Securities Claims shall neither receive nor retain any
property on account of their Claims.
          (k) Class 10b (Subordinated Equity Securities Claims). Subordinated
Equity Securities Claims shall be cancelled, released, and extinguished. Holders
of Subordinated Equity Securities Claims shall neither receive nor retain any
property on account of their Claims.
          (l) Class 11 (Interests in Brands Preferred Stock). Interests in
Brands Preferred Stock shall be cancelled, released, and extinguished, and
holders of such Interests shall neither receive nor retain any property on
account of such Interests.
          (m) Class 12 (Interests in IBC). Interests in IBC shall be cancelled,
released, and extinguished, and holders of such Interests shall neither receive
nor retain any property on account of such Interests.

A-33



--------------------------------------------------------------------------------



 



     4.2 Treatment of Claims Against and Interests In Mrs. Cubbison’s, Armour &
Main Redevelopment and New England Bakery.
          (a) Class 1 (Other Priority Claims). Except as otherwise provided in
and subject to Section 8.7 herein, on the first Periodic Distribution Date
occurring after the later of (a) the date an Other Priority Claim becomes an
Allowed Other Priority Claim or (b) the date an Other Priority Claim becomes
payable pursuant to any agreement between Mrs. Cubbison’s (or Reorganized Mrs.
Cubbison’s), Armour & Main Redevelopment (or Reorganized Armour & Main
Redevelopment) or New England Bakery (or Reorganized New England Bakery), as
applicable, and the holder of such Other Priority Claim, each Class 1 Other
Priority Claimholder shall receive, in full satisfaction, settlement, release,
and discharge of, and in exchange for, such Other Priority Claim, (x) Cash in an
amount equal to the amount of such Allowed Other Priority Claim or (y) such
other treatment as to which Mrs. Cubbison’s (or Reorganized Mrs. Cubbison’s),
Armour & Main Redevelopment (or Reorganized Armour & Main Redevelopment) or New
England Bakery (or Reorganized New England Bakery), as applicable, and such
Claimholder shall have agreed upon in writing, provided that such treatment is
not more favorable than the treatment in clause (x) above. The Debtors’ failure
to object to an Other Priority Claim in the Chapter 11 Cases shall be without
prejudice to Reorganized Mrs. Cubbison’s, Reorganized Armour & Main
Redevelopment’s, or Reorganized New England Bakery’s, as applicable, right to
contest or otherwise defend against such Claim in the Bankruptcy Court or other
appropriate non-bankruptcy forum (at the option of the applicable Debtor or
Reorganized Debtor) when and if such Claim is sought to be enforced by the
holder of the Other Priority Claim.
          (b) Class 2 (Intercompany Claims). Each Mrs. Cubbison’s Intercompany
Claim, Armour & Main Redevelopment Intercompany Claim and New England Bakery
Intercompany Claim will, in the sole discretion of the applicable Debtor or
Reorganized Debtor holding such Claim, be (a) released, waived and discharged as
of the Effective Date, (b) contributed to the capital of the obligor
corporation, (c) dividended, or (d) remain unimpaired; provided that the
applicable Debtor or Reorganized Debtor shall seek the consent of Equity
Investors and the Prepetition Investors with respect to the treatment of each
such Claim, with such consent not to be unreasonably withheld.
          (c) Class 3 (Interests). Class 3 Mrs. Cubbison’s, Armour & Main
Redevelopment and New England Bakery Interests shall be unaffected by this Plan,
except to the extent required or permitted by the Restructuring Transactions or
as may be required in the event the Mrs. Cubbison’s Substantive Consolidation
Motion, Armour & Main Redevelopment Substantive Consolidation Motion or New
England Bakery Substantive Consolidation Motion is prosecuted to conclusion.

A-34



--------------------------------------------------------------------------------



 



          (d) Class 4 (Trade Claims). Unless the holder of a Mrs. Cubbison’s,
Armour & Main Redevelopment or New England Bakery Trade Claim and the applicable
Debtor agree to a different treatment, on the Effective Date, each holder of a
Allowed Mrs. Cubbison’s, Armour & Main Redevelopment or New England Bakery Trade
Claim shall have its Claim paid in full in Cash (not including accrued
post-petition interest).
          (e) Class 5 (General Unsecured Claims). If Class 5 Mrs. Cubbison’s,
Armour & Main Redevelopment or New England Bakery General Unsecured Claims votes
to accept the applicable Plan and such Plan is confirmed, the Debtors will
withdraw the Mrs. Cubbison’s Substantive Consolidation Motion, Armour & Main
Redevelopment Substantive Consolidation Motion, or New England Bakery
Substantive Consolidation Motions, as applicable, with prejudice, and, on the
Effective Date or as soon thereafter as is reasonable and practicable, each
holder of an Allowed Class 5 Mrs. Cubbison’s, Armour & Main Redevelopment or New
England Bakery General Unsecured Claim, as applicable, shall be entitled to
receive such holder’s Pro Rata share of the Mrs. Cubbison’s, Armour & Main
Redevelopment or New England Bakery General Unsecured Claims Distribution
Property, as applicable, or (b) if Class 5 Mrs. Cubbison’s, Armour & Main
Redevelopment or New England Bakery General Unsecured Claims does not vote to
accept the applicable Plan or if the applicable Plan is not confirmed, then, the
Debtors shall prosecute the Mrs. Cubbison’s, Armour & Main Redevelopment, or New
England Bakery Substantive Consolidation Motion, as applicable, and, if such
motion is granted, the holders of Claims against, and Interests in, the Debtors
to which such motion(s) apply shall receive the same treatment as holders of
Claims against, and Interests in, IBC under the Plan with respect to IBC.
     4.3 Special Provisions Regarding Insured Claims.
          (a) Distributions under this Plan to each holder of an Insured Claim
shall be in accordance with the treatment provided under this Plan for General
Unsecured Claims; provided, however, that the maximum amount of any Claim under
this Plan on account of an Allowed Insured Claim upon which a distribution shall
be made shall be limited to an amount equal to the applicable self-insured
retention under the relevant insurance policy; provided further, however, that,
to the extent a holder has an Allowed Insured Claim the amount of which exceeds
the total coverage available from the relevant insurance policies of the
Debtors, such holder shall have an Allowed General Unsecured Claim in the amount
by which such Allowed Insured Claim exceeds the coverage available from the
relevant Debtors’ insurance policies. Nothing in this section shall constitute a
waiver or release of any Retained Actions or Avoidance Claims the Debtors may
hold against any Person, including the Debtors’ insurance carriers; and nothing
in this section is intended to, shall, or shall be deemed to preclude any holder
of an Allowed Insured Claim from seeking and/or obtaining a distribution or
other recovery from any insurer of the Debtors in addition to (but not

A-35



--------------------------------------------------------------------------------



 



in duplication of) any distribution such holder may receive under this Plan;
provided, however, that the Debtors do not waive, and expressly reserve their
rights to assert that any insurance coverage is property of the Estates to which
they are entitled.
          (b) This Plan shall not expand the scope of, or alter in any other
way, the rights and obligations of the Debtors’ insurers under their policies,
and the Debtors’ insurers shall retain any and all defenses to coverage that
such insurers may have, including the right to contest and/or litigate with any
party, including the Debtors, the existence, primacy and/or scope of available
coverage under any alleged applicable policy. This Plan shall not operate as a
waiver of any other Claims the Debtors’ insurers have asserted or may assert in
any proof of claim or the Debtors’ rights and defenses to such proofs of claim.
     4.4 Reservation of Rights. Except as otherwise explicitly provided in this
Plan, nothing shall affect the Debtors’ or the Reorganized Debtors’ rights and
defenses, both legal and equitable, with respect to any Claims, including, but
not limited to, all rights with respect to legal and equitable defenses to
alleged rights of setoff or recoupment of Claims. Except to the extent a
Reorganized Debtor expressly assumes an obligation or liability of a Debtor or
another Reorganized Debtor, this Plan shall not operate to impose liability on
any Reorganized Debtor for the Claims against any other Debtor or the debts and
obligations of any other Debtor or Reorganized Debtor, and from and after the
Effective Date, each Reorganized Debtor, subject to the Restructuring
Transactions, will be separately liable for its own obligations.
ARTICLE V
ACCEPTANCE OR REJECTION OF THE PLAN;
EFFECT OF REJECTION BY ONE OR MORE
IMPAIRED CLASSES OF CLAIMS OR INTERESTS
     5.1 Impaired Classes of Claims Entitled to Vote. Holders of Claims and
Interests in each Impaired Class of Claims or Interests are entitled to vote as
a Class to accept or reject this Plan, other than Classes that are deemed to
reject this Plan as provided in Section 5.4 herein. Accordingly, the votes of
holders of Claims in Classes 7 and 8 with respect to the Main Debtors and
Classes 4 and 5 with respect to Mrs. Cubbison’s, Armour & Main Redevelopment and
New England Bakery shall be solicited with respect to this Plan.
     5.2 Classes Deemed to Accept Plan. With respect to the Main Debtors,
Class 1 Secured Tax Claims, Class 2 Secured Claims, Class 3 Other Priority
Claims, Class 4 Intercompany Claims, Class 5 Workers’ Compensation Claims, and
Class 6 Subsidiary Interests are Unimpaired by this Plan. With respect to
Mrs. Cubbison’s, Armour & Main Redevelopment and New England Bakery, Class 1
Other Priority

A-36



--------------------------------------------------------------------------------



 



Claims, Class 2 Intercompany Claims and Class 3 Interests are Unimpaired by this
Plan. Under section 1126(f) of the Bankruptcy Code and/or the Solicitation
Procedures Order, such Claimholders are conclusively presumed to have accepted
this Plan, and the votes of such Claimholders will not be solicited.
     5.3 Acceptance by Impaired Classes. With respect to the Main Debtors,
Class 7 Capital Lease Claims and Class 8 Prepetition Lender Claims are Impaired
under this Plan. With respect to Mrs. Cubbison’s, Armour & Main Redevelopment
and New England Bakery Class 4 Trade Claims and Class 5 General Unsecured Claims
are Impaired under this Plan. Pursuant to section 1126(c) of the Bankruptcy
Code, and except as provided in section 1126(e) of the Bankruptcy Code, an
Impaired Class has accepted this Plan if this Plan is accepted by the holders of
at least two-third (2/3) in dollar amount and more than one-half (1/2) in number
of the Allowed Claims of such Class that have timely and properly voted to
accept or reject this Plan.
     5.4 Classes Deemed to Reject Plan. With respect to the Main Debtors,
because holders of Claims in Class 9 General Unsecured Claims, Class 10a
Subordinated Debt Securities Claims and Class 10b Subordinated Equity Securities
Claims, and the holders of Interests in Class 11 Interests in Brands Preferred
Stock and Class 12 Interests in IBC are not receiving or retaining any property
under this Plan on account of such Claims or Interests, they are conclusively
presumed to have rejected this Plan, and the votes of such holders will not be
solicited.
     5.5 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code. To the
extent that any Impaired Class entitled to vote rejects this Plan or is deemed
to have rejected it, the Debtors will request confirmation of this Plan, as it
may be modified from time to time, under section 1129(b) of the Bankruptcy Code.
     5.6 Confirmability and Severability of a Plan. Subject to Section 14.2, the
Debtors reserve the right to alter, amend, modify, revoke or withdraw this Plan
as it applies to the Debtors or any particular Debtor. A determination by the
Bankruptcy Court that this Plan, as it applies to the Debtors or any particular
Debtor, is not confirmable pursuant to section 1129 of the Bankruptcy Code shall
not limit or affect: (a) the confirmability of this Plan as it applies to the
other Debtor(s); or (b) the Debtors’ ability to modify this Plan, as it applies
to the Debtors or to any particular Debtor, to satisfy the requirements of
section 1129 of the Bankruptcy Code.
ARTICLE VI
MEANS FOR IMPLEMENTATION OF THE PLAN
     6.1 Continued Corporate Existence. Subject to the Restructuring
Transactions contemplated by this Plan, each of the Debtors shall continue to
exist as a Reorganized Debtor after the Effective Date as a separate corporate
entity, with all

A-37



--------------------------------------------------------------------------------



 



the powers of a corporation or limited liability company, as applicable, under
applicable law in the jurisdiction in which each applicable Debtor is organized
and pursuant to the Organizational Documents in effect prior to the Effective
Date, except to the extent such Organizational Documents are amended by this
Plan, without prejudice to any right to terminate such existence (whether by
merger or otherwise) under applicable law after the Effective Date.
     6.2 Corporate Action. Each of the matters provided for under this Plan
involving the corporate structure of the Debtors or corporate action to be taken
by or required of the Debtors, shall, as of the Effective Date, be deemed to
have occurred and be effective as provided herein, and shall be authorized,
approved and, to the extent taken prior to the Effective Date, ratified in all
respects without any requirement of further action by stockholders, creditors,
or directors of any of the Debtors or the Reorganized Debtors.
     6.3 Certificate of Incorporation and Bylaws. The Organizational Documents
shall be amended as necessary to satisfy the provisions of this Plan and the
Bankruptcy Code. The Organizational Documents for Reorganized IBC shall, among
other things, authorize 60,000,000 shares of New Common Stock, $0.01 par value
per share. The Certificate of Incorporation for Reorganized IBC, in form and
substance satisfactory to Equity Investors, is attached hereto as Exhibit L and
the bylaws for Reorganized IBC, in form and substance satisfactory to Equity
Investors, is attached hereto as Exhibit M. A summary description of the New
Common Stock is set forth as Exhibit F. The charter and bylaws of each
Reorganized Subsidiary Debtor, shall be amended as necessary to satisfy the
provisions of this Plan and the Bankruptcy Code and shall include, among other
things, pursuant to section 1123(a)(6) of the Bankruptcy Code, a provision
prohibiting the issuance of non-voting equity securities, but only to the extent
required by section 1123(a)(6) of the Bankruptcy Code, until two (2) years after
the Effective Date.
     6.4 Cancellation of Existing Securities and Agreements. On the Effective
Date, except as otherwise specifically provided for herein, (a) the Existing
Securities and any other note, bond, indenture, or other instrument or document
evidencing or creating any indebtedness or obligation of or ownership interest
in the Debtors, except such notes or other instruments evidencing indebtedness
or obligations of or Interests in the Debtors that are Reinstated under this
Plan, shall be cancelled, and (b) the obligations of, Claims against, and/or
Interests in the Debtors under, relating, or pertaining to any agreements,
indenture, certificates of designation, bylaws, or certificate or articles of
incorporation or similar document governing the Existing Securities and any
other note, bond, indenture, or other instrument or document evidencing or
creating any indebtedness or obligation of the Debtors or ownership interest in
the Debtors, except such notes or other instruments evidencing indebtedness or
obligations of or interests in the Debtors that are Reinstated under this Plan,
as the case may be, shall be released and discharged. Notwithstanding

A-38



--------------------------------------------------------------------------------



 



anything to the contrary herein, as of the Effective Date, the Reorganized
Debtors shall assume all existing indemnification obligations arising under
(i) the Prepetition Credit Agreement (including the Loan Documents, as defined
therein) in favor of JPMCB, J.P. Morgan Securities Inc. and any of the Plan
Supporters (each in their respective capacity under the Prepetition Credit
Agreement), (ii) the DIP Credit Agreement, (iii) the exit facility commitment
letter by and among Silver Point, IBC and Brands dated October 18, 2007, as
amended and restated as of November 6, 2007, (iv) the Term Loan Facility
Commitment Papers and (v) Annexes I and I-A to the Commitment Letter, and all
such indemnification obligations shall not be cancelled, terminated or otherwise
modified and shall remain in full force and effect. Subject to payment in full
of the Old Convertible Note Indenture Trustee Fee Claim on the Effective Date,
all of the obligations of the Debtors and the Reorganized Debtors under the Old
Convertible Note Indenture and the Old Convertible Notes, including
indemnification obligations, shall be cancelled, released and discharged without
limitation, and the Old Convertible Notes Indenture Trustee shall be discharged
from any further obligations thereunder, provided, however, that said
cancellation, release and discharge shall not affect, limit or impair the rights
of the Old Convertible Notes Indenture Trustee as against any holder of Old
Convertible Notes. Upon and subject to such cancellation, release and discharge,
all distributions to holders of Old Convertible Notes Claims by the Trustee of
the Creditors’ Trust, if any, shall be made directly by the Trustee thereof and
the Old Convertible Notes Indenture Trustee shall have no duties relating
thereto.
     6.5 Authorization and Issuance of New Common Stock.
          (a) The Certificate of Incorporation for Reorganized IBC shall
authorize 60,000,000 shares of New Common Stock. On the Effective Date,
Reorganized IBC shall (i) issue up to 4,420,000 shares of New Common Stock to
the Term Loan Facility Lenders (or their Permitted Affiliates) and (ii) issue
4,420,000 shares of New Common Stock to Equity Investors. A summary description
of the New Common Stock is set forth as Exhibit F.
          (b) The New Common Stock issued under this Plan shall be subject to
economic and legal dilution based upon (i) the issuance of New Common Stock
pursuant to the Long Term Incentive Plan as set forth in Section 6.8 of this
Plan, (ii) the conversions of New Convertible Secured Notes, (iii) the exercise
of Warrants, (iv) the employee equity sharing plans to be entered into in
connection with the Transaction, (v) the Trust Stock Appreciation Rights, and
(vi) any other shares of New Common Stock issued after the consummation of this
Plan.
          (c) The issuance of the New Common Stock, including the shares of the
New Common Stock, options, or other equity awards, if any, reserved by
Reorganized IBC for the Long Term Incentive Plan and the other employee equity
sharing plans to be entered into in connection with the Transaction, and the
shares of

A-39



--------------------------------------------------------------------------------



 



New Common Stock reserved by Reorganized IBC for the conversion of the New
Convertible Secured Notes and the exercise of the Warrants, is authorized
without the need for any further corporate action or action by any other party.
               All of the shares of New Common Stock issued pursuant to this
Plan shall be duly authorized, validly issued, and if applicable, fully paid and
non-assessable.
     6.6 Directors and Officers.
          (a) The existing officers or managing members of the Debtors shall
remain in their current capacities as officers of the Reorganized Debtors,
subject to the ordinary rights and powers of the board of directors or
equityholders, as the case may be, to replace them.
          (b) On the Effective Date, the term of the current members of the
board of directors of IBC shall expire. The initial board of directors of
Reorganized IBC will consist of eight (8) directors. Craig Jung (or in the event
of his death, incapacity, or resignation, the chief executive officer of IBC)
shall serve as a director. Equity Investors shall designate five (5) directors.
The Prepetition Investors shall designate two (2) directors reasonably
satisfactory to Equity Investors. The existing directors of each Subsidiary
Debtor shall remain in their current capacities as directors of the applicable
Reorganized Subsidiary Debtor, subject to the ordinary rights and powers of the
board of directors or equityholders to replace them.
          The Persons designating board members shall file with the Bankruptcy
Court and give to the Debtors written notice of the identities of such members
on a date that is not less than ten (10) days prior to the Voting Deadline.
          (c) Other provisions governing the service, term and continuance in
office of the members of the board shall be as set forth in the Organizational
Documents of the Reorganized Debtors.
     6.7 Employment, Retirement, Indemnification and Other Agreements and
Incentive Compensation Programs.
          (a) The proposed terms of employment of certain key employees of the
Reorganized Debtors, to be effective on the Effective Date, are summarized at
Exhibit N attached hereto (the “Executive Employment Agreements”). The Executive
Employment Agreements are to be in form and substance satisfactory to Equity
Investors and the assumption of, or entry into, the Executive Employment
Agreements as provided for herein shall be subject to the consent of Equity
Investors prior to the Confirmation Date. For the avoidance of doubt, with the
exception of the requirement that the Debtors assume the Executive Employment
Agreement with Craig Jung, entry into or assumption of any Executive Employment
Agreement or

A-40



--------------------------------------------------------------------------------



 



other employment agreement shall not be a condition precedent to the
confirmation or consummation of this Plan.
          (b) With the exception of those individuals (i) whose employment terms
are summarized on Exhibit N, and (ii) the terms of whose employment agreements
are subject to a rejection motion as of the Confirmation Hearing, to the extent
that any of the Debtors has in place as of the Effective Date employment,
severance (change in control), retirement, indemnification and other agreements
with their respective active directors, officers, managing members and employees
who will continue in such capacities or a similar capacity after the Effective
Date, or retirement income plans, welfare benefit plans and other plans for such
Persons, such agreements, programs and plans will remain in place after the
Effective Date, and the Reorganized Debtors will continue to honor such
agreements, programs and plans except to the extent provided herein without
prejudice to the Reorganized Debtors’ authority to modify or eliminate any such
agreements, programs or plans as permitted under applicable non-bankruptcy law.
Benefits provided under such agreements or plans may include benefits under
qualified and non-qualified retirement plans; health and dental coverage; short
and long-term disability benefits; death and supplemental accidental death
benefits; vacation; leased car; financial consulting, tax preparation and estate
planning as well as an annual physical examination, each paid or provided
commensurate with an employee’s position in accordance with the applicable
Reorganized Debtor’s policies then in effect. Such agreements and plans also may
include equity, bonus and other incentive plans in which officers, managing
members and other employees of the Reorganized Debtors may be eligible to
participate; provided, however, such equity, bonus and other incentive plans
shall not provide for the issuance of New Common Stock and to the extent that
such equity, bonus and other incentive plan provides for the issuance of
Existing Securities, such provision shall be deemed null and void and the
officers, managing members and other employees shall waive any right to enforce
such provisions; provided, further, however, that pursuant to the Long Term
Incentive Plan, there shall be reserved for certain members of management,
directors, and other employees of the Reorganized Debtors a certain number of
shares of New Common Stock and other securities all as more fully described in
Section 6.8 below. Notwithstanding anything to the contrary herein, following
the Effective Date of the Plan, with respect to the payment of “retiree
benefits” (as such term is defined in section 1114 of the Bankruptcy Code)
related to medical, surgical, or hospital care benefits, or benefits in the
event of sickness, accident, disability, or death, such payment shall continue
at the levels established pursuant to subsections (e)(1)(B) or (g) of section
1114 of the Bankruptcy Code, at any time prior to confirmation this Plan, for
the duration of the periods the Debtors have obligated themselves to provide
such benefits, if any.

A-41



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything contained herein to the contrary, the
terms of the KERP shall not be modified, altered, or amended. Retention Bonuses
(as defined in the KERP) shall be paid in the amounts and at such times as
contemplated by the KERP.
     6.8 Implementation of the Long Term Incentive Program. A summary of the
Long Term Incentive Plan is attached hereto as Exhibit E. On the Effective Date,
the Reorganized Debtors shall implement the Long Term Incentive Plan in order to
promote the growth and general prosperity of the Reorganized Debtors by offering
incentives to key employees who are primarily responsible for the growth of the
Reorganized Debtors, and to attract and retain qualified employees and thereby
benefit the shareholders of the Reorganized Debtors based on growth of the
Reorganized Debtors. Pursuant to the Long Term Incentive Plan, the Reorganized
Debtors shall deliver certain stock options and restrictive stock grants to
certain members of management and other employees on and after the Effective
Date, in such amounts and pursuant to such terms as set forth in the Long Term
Incentive Plan.
     The Long Term Incentive Plan will be administered by Reorganized IBC’s
board of directors. In applying and interpreting the provisions of the Long Term
Incentive Plan, the decisions of Reorganized IBC’s board of directors shall be
final.
     The Long Term Incentive Plan is to be in form and substance satisfactory to
Equity Investors and the establishment of the Long Term Incentive Plan shall be
subject to the consent of Equity Investors.
     6.9 Termination of the SERP. Immediately prior to the Effective Date, the
SERP shall be deemed terminated, and the Reorganized Debtors’ obligations
thereunder shall cease, and on the Effective Date the trustee of the rabbi trust
holding certain assets of the SERP shall remit such assets to the Reorganized
Debtors to be used for general corporate purposes.
     6.10 Equity Investors’ Contribution. Pursuant and subject to the terms and
conditions of the Investment Agreement, Equity Investors shall make the
Investment in the amount specified in the Investment Agreement, to be utilized
by the Debtors or Reorganized Debtors to make Cash distributions as required
under this Plan and to consummate the transactions contemplated by this Plan,
the Investment Agreement and the Commitment Letter.
     6.11 Issuance of the New Convertible Secured Notes, the New Common Stock
and Warrants and Entry Into the New Third Lien Term Loan. On the Effective Date,
Reorganized IBC shall issue the New Convertible Secured Notes, the New Common
Stock and the Warrants for distribution, and shall enter into the New Third Lien
Term Loan, in accordance with the terms of the Transaction. In the Confirmation
Order, the Bankruptcy Court shall approve the New Third Lien Term Loan and the
New Convertible Secured Notes in substantially the form disclosed to

A-42



--------------------------------------------------------------------------------



 



the Bankruptcy Court and authorize the Reorganized Debtors to enter into the New
Third Lien Term Loan and issue the New Convertible Secured Notes pursuant to the
New Third Lien Term Loan Credit Facility and the New Convertible Secured Note
Indenture, respectively, and execute the same together with such other documents
as the agent under the New Third Lien Term Loan and the trustee under the New
Convertible Secured Note Indenture may reasonably require.
          The issuance to the Prepetition Lenders of the New Convertible Secured
Notes and the Series E Warrants (including the New Common Stock into which such
New Convertible Secured Notes are convertible and the New Common Stock into
which the Series E Warrants are exercisable) and the distribution thereof shall
be exempt from registration under applicable securities laws pursuant to section
1145(a) of the Bankruptcy Code. The definitive documents with respect to the New
Convertible Secured Notes distributed pursuant to this Plan will have mandatory
conversion rights, anti-dilution rights and transfer restrictions reflecting the
terms set forth on Exhibit G hereto and shall be mutually acceptable to the
Debtors, Equity Investors and the Prepetition Investors.
     6.12 Post-Effective Date Financing. On the Effective Date, the Reorganized
Debtors (other than Mrs. Cubbison’s) shall (a) enter into the New Credit
Facilities and the New Third Lien Term Loan Credit Facility together with all
guarantees evidencing obligations of the Reorganized Debtors thereunder and
security documents, (b) execute mortgages, certificates and other claims
documentation and deliveries as the Prepetition Investors reasonably request,
(c) deliver insurance and customary opinions, and (d) enter into other
documentation as described in the Term Loan Facility Commitment Papers and
Exhibit H to the Commitment Letter, all of which items in clauses (a) –
(d) shall be in form and substance reasonably satisfactory to the Prepetition
Investors, and such documents and all other documents, instruments and
agreements to be entered into, delivered or contemplated thereunder shall become
effective in accordance with their terms on the Effective Date. In the
Confirmation Order, the Bankruptcy Court shall approve the New Credit Facilities
and the New Third Lien Term Loan Credit Facility in substantially the form
disclosed to the Bankruptcy Court and authorize the Reorganized Debtors to
execute the same together with such other documents as the lenders under the New
Credit Facilities and the New Third Lien Term Loan Credit Facility may
reasonably require in order to effectuate the treatment afforded to such parties
under the New Credit Facilities and the New Third Lien Term Loan Credit
Facility, respectively.
     Upon the Effective Date (i) the Debtors and the Reorganized Debtors are
authorized to execute and deliver the New Credit Facility Documents, the New
Third Lien Term Loan Credit Facility, the New Convertible Secured Note
Indenture, all mortgages, intercreditor agreements, security documents and all
other related agreements, documents or instruments to be executed or delivered
in connection

A-43



--------------------------------------------------------------------------------



 



therewith, including (x) documentation regarding letters of credit replacing or
“backing-up” the Prepetition LCs and the letters of credit outstanding as of the
Effective Date under the DIP Facility, and (y) documentation of the cancellation
or cash collateralization of such letters of credit (collectively, the “Exit
Facility Documents”) and perform their obligations thereunder including, without
limitation, the payment or reimbursement of any fees, expenses, losses, damages
or indemnities, (ii) the Exit Facility Documents shall constitute the legal,
valid and binding obligations of the Reorganized Debtors parties thereto,
enforceable in accordance with their respective terms, (iii) the Liens granted
to secure the obligations under each applicable Exit Facility Document shall be,
and shall remain (until released in accordance with the terms of the applicable
Exit Facility Document), legal, valid, perfected, non-voidable, non-avoidable
and binding liens on, and security interests in, all property and assets of the
Reorganized Debtors (to the extent required by the Exit Facility Documents)
having the priority granted to them under the Plan, and (iv) no obligation,
payment, transfer or grant of security under the Exit Facility Documents shall
be stayed, restrained, voidable, avoidable or recoverable under the Bankruptcy
Code or under any applicable law or subject to any defense, reduction,
recoupment, setoff or counterclaim on account of any act, event or occurrence
arising on or prior to the Effective Date. The Debtors and the Reorganized
Debtors, as applicable, and the other persons granting any liens and security
interests to secure the obligations under the Exit Facility Documents are
authorized to make all filings and recordings, and to obtain all governmental
approvals and consents necessary or desirable to establish and further evidence
perfection of such liens and security interests under the provisions of any
applicable federal, state, provincial or other law (whether domestic or foreign)
(it being understood that perfection shall occur automatically by virtue of the
entry of the Confirmation Order and any such filings, recordings, approvals and
consents shall not be required for such perfection), and will thereafter
cooperate to make all other filings and recordings that otherwise would be
necessary under applicable law to give notice of such liens and security
interests to third parties.
     6.13 Restructuring Transactions and Alternative Structures. Subject to the
prior agreement of Equity Investors and the Prepetition Investors on the form of
the Restructuring Transactions, the Debtors or the Reorganized Debtors, as the
case may be, shall take such actions as may be necessary or appropriate to
effect the relevant Restructuring Transactions. Such actions may include: (a)
the execution and delivery of appropriate agreements or other documents of
merger, consolidation or reorganization containing terms that are consistent
with the terms of this Plan and that satisfy the requirements of applicable law;
(b) the execution and delivery of appropriate instruments of transfer,
assignment, assumption or delegation of any property, right, liability, duty or
obligation on terms consistent with the terms of this Plan; (c) the filing of
appropriate Organizational Documents with the appropriate governmental
authorities under applicable law; and (d) all other actions that such Debtor or
Reorganized Debtor determines are necessary or appropriate, including the making
of filings or recordings in connection with the relevant Restructuring

A-44



--------------------------------------------------------------------------------



 



Transaction. In the event a Restructuring Transaction is a merger transaction,
upon the consummation of such Restructuring Transaction, each party to such
merger shall cease to exist as a separate corporate entity and thereafter the
surviving Reorganized Debtor shall assume and perform the obligations under this
Plan of each Reorganized Debtor party to such merger. In the event a Reorganized
Debtor is liquidated, the Reorganized Debtors (or the Reorganized Debtor which
owned the stock of such liquidating Debtor prior to such liquidation) shall
assume and perform the obligations of such liquidating Reorganized Debtor under
this Plan.
     Several alternative structures for the post-emergence capital structure of
the Debtors are being explored. Under certain of the alternative structures,
Equity Investors would organize one or more new entities which would acquire the
Debtors, or the assets of the Debtors, in a taxable transaction. Other
alternative structures involve the Debtors entering into certain transactions
prior to the Effective Date in order to modify the overall corporate structure
of the Debtors and/or otherwise structure their businesses for corporate or
operational reasons. The reorganization of the Debtors will be consummated
pursuant to an alternative structure described in this paragraph only if, after
further analysis, the Debtors believe that it will improve the corporate or
operational structure or otherwise provide efficiencies to the Estates or the
Reorganized Debtors, and only if the Debtors have received the prior written
consent of Equity Investors and the Prepetition Investors. Any such
reorganization will not have any material adverse effect on any of the
distributions under this Plan.
     6.14 Preservation of Causes of Action. In accordance with section
1123(b)(3) of the Bankruptcy Code and except as otherwise provided in this Plan,
the Reorganized Debtors shall retain and may, in their sole discretion, enforce
or prosecute all Retained Actions, a nonexclusive list of which is attached
hereto as Exhibit A-1. The Debtors or the Reorganized Debtors, in their sole and
absolute discretion, will determine whether to bring, settle, release,
compromise, or enforce such rights (or decline to do any of the foregoing). The
Reorganized Debtors or any successors may prosecute (or decline to prosecute)
such Retained Actions in accordance with the best interests of the Reorganized
Debtors or any successors holding such rights of action. Except as otherwise
provided herein, the failure of the Debtors to specifically list any Claim,
right of action, suit or proceeding in the Schedules or in Exhibit A-1 does not,
and will not be deemed to, constitute a waiver or release by the Debtors of such
claim, right of action, suit or proceeding, and the Reorganized Debtors will
retain the right to pursue such claims, rights of action, suits or proceedings
in their sole discretion and, therefore, no preclusion doctrine, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable or
otherwise) or laches will apply to such claim, right of action, suit or
proceeding upon or after the confirmation or consummation of this Plan.

A-45



--------------------------------------------------------------------------------



 



     6.15 Exclusivity Period. Subject to Section 14.2, the Debtors shall retain
the exclusive right to amend or modify this Plan, and to solicit acceptances of
any amendments to or modifications of this Plan, through and until the Effective
Date.
     6.16 Effectuating Documents; Further Transactions. The chairman of the
board of directors, the Chief Executive Officer, or any other executive officer
or managing member of the Debtors shall be authorized to execute, deliver, file,
or record such contracts, instruments, releases, indentures, and other
agreements or documents, and take such actions as may be necessary or
appropriate to effectuate and further evidence the terms and conditions of this
Plan. The Secretary or Assistant Secretary of the Debtors shall be authorized to
certify or attest to any of the foregoing actions.
     6.17 Exemption From Certain Transfer Taxes and Recording Fees. Pursuant to
section 1146(c) of the Bankruptcy Code, any transfers from a Debtor to a
Reorganized Debtor or to any other Person or entity pursuant to this Plan
(including, without limitation, pursuant to any grant of collateral under the
New Credit Facilities), or any agreement regarding the transfer of title to or
ownership of any of the Debtors’ real or personal property, will not be subject
to any document recording tax, stamp tax, real estate transfer tax, mortgage
recording tax, Uniform Commercial Code filing or recording tax, or other similar
tax or governmental assessment, and the Confirmation Order will direct the
appropriate state or local governmental officials or agents to forego the
collection of any such tax or governmental assessment and to accept for filing
and recordation any of the foregoing instruments or other documents without the
payment of any such tax or governmental assessment.
     6.18 Substantive Consolidation Motions. If Class 5 General Unsecured Claims
voting on the respective Plans of Mrs. Cubbison’s, Armour & Main Redevelopment
or New England Bakery do not each vote as a class to accept the applicable Plan,
and if the applicable Plan as it pertains to Mrs. Cubbison’s, Armour & Main
Redevelopment or New England Development is not timely confirmed, the Debtors
shall seek to substantively consolidate Mrs. Cubbison’s, Armour & Main
Redevelopment or New England Bakery, as appropriate, and IBC pursuant to the
Mrs. Cubbison’s Substantive Consolidation Motion, the Armour & Main
Redevelopment Substantive Consolidation Motion or New England Bakery Substantive
Consolidation Motion, as applicable. The Debtors may combine two or more
Substantive Consolidation Motions in one pleading. Objections to the Substantive
Consolidation Motion(s) may be decided at the Confirmation Hearing or at a later
date.

A-46



--------------------------------------------------------------------------------



 



ARTICLE VII
UNEXPIRED LEASES AND EXECUTORY CONTRACTS
     7.1 Assumed (Non-Union) Contracts and Leases. Except with respect to the
Union Contracts (whose treatment under this Plan is described in Section 7.3
herein), only those executory contracts and unexpired leases to which the
Debtors (or any of them) are a party that are specifically listed on the
schedule of assumed contracts and leases annexed hereto as Exhibit O, or that
were entered into postpetition, shall be deemed automatically assumed and
Reinstated as of the Effective Date; provided, however, that neither the
inclusion by the Debtors of a contract or lease on Exhibit O nor anything
contained in this Plan shall constitute an admission by the Debtors that such
lease or contract is an unexpired lease or executory contract or that any
Debtor, or any of their Affiliates, has any liability thereunder. The
Confirmation Order shall constitute an order of the Bankruptcy Court approving
such assumptions, pursuant to section 365(b)(1) of the Bankruptcy Code and, to
the extent applicable, section 365(b)(3) of the Bankruptcy Code, as of the
Effective Date.
     Each executory contract and unexpired lease that is assumed and relates to
the use, ability to acquire, or occupancy of real property shall include (a) all
modifications, amendments, supplements, restatements, or other agreements made
directly or indirectly by any agreement, instrument, or other document that in
any manner affect such executory contract or unexpired lease and (b) all
executory contracts or unexpired leases appurtenant to the premises, including
all easements, licenses, permits, rights, privileges, immunities, options,
rights of first refusal, powers, uses, reciprocal easement agreements, and any
other interests in real estate or rights in rem related to such premises, unless
any of the foregoing agreements has been rejected pursuant to a Final Order of
the Bankruptcy Court or is otherwise rejected as a part of this Plan.
     7.2 Rejected (Non-Union) Contracts and Leases. Except with respect to the
Union Contracts (whose treatment under this Plan is described in Section 7.3
herein) and except with respect to executory contracts and unexpired leases that
have previously been assumed or are the subject of a motion to assume, or a
notice of assumption served pursuant to an order of the Bankruptcy Court, on or
before the Confirmation Date, all executory contracts and unexpired leases not
assumed as set forth in Section 7.1 of this Plan shall be deemed automatically
rejected as of the Effective Date or such earlier date as the Debtors may have
unequivocally terminated their performance under such lease or contract. The
Confirmation Order shall constitute an order of the Bankruptcy Court approving
such rejections pursuant to section 365 of the Bankruptcy Code. The Debtors
reserve the right to file a motion on or before the Confirmation Date to reject
any executory contract or unexpired lease.

A-47



--------------------------------------------------------------------------------



 



     7.3 Assumption and Rejection of Union Contracts. Each Union Contract to
which the Debtors are a party shall be deemed automatically assumed and
Reinstated as of the Effective Date, unless such Union Contract (a) shall have
been previously rejected by the Debtors, (b) is the subject of a motion to
reject pursuant to section 1113 of the Bankruptcy Code filed on or before the
Confirmation Date, or (c) expired prior to the Effective Date and/or is no
longer executory on the Effective Date by its own terms. The Confirmation Order
shall constitute an order of the Bankruptcy Court approving such assumptions,
pursuant to section 365(b)(1) of the Bankruptcy Code and, to the extent
applicable, section 365(b)(3) of the Bankruptcy Code, as of the Effective Date.
Any rejection of a Union Contract will proceed by motion made pursuant to
section 1113 of the Bankruptcy Code.
     7.4 Payments Related to Assumption of Executory Contracts and Unexpired
Leases. The provisions (if any) of each executory contract or unexpired lease to
be assumed and Reinstated under this Plan which are or may be in default shall
be satisfied solely by Cure. Objections to assumption or rejection including,
without limitation, to Cure related to non-monetary defaults, must be raised in
an objection to be filed no later than the date by which objections are required
to be filed with respect to confirmation of the Plan. Any such Objections will
be litigated at the Confirmation Hearing or at such other time as the Bankruptcy
Court may schedule.
     7.5 Rejection Damages Bar Date. If rejection of an executory contract or
unexpired lease rejected pursuant to this Plan results in a Claim, then such
Claim shall be forever barred and shall not be enforceable against either the
Debtors or the Reorganized Debtors or such entities’ properties unless a proof
of claim is filed with the clerk of the Bankruptcy Court and served upon counsel
to the Debtors within thirty (30) days after service of the earlier of
(a) notice of the Confirmation Order or (b) other notice that the executory
contract or unexpired lease has been rejected. Any Claim that may be Allowed as
a result of the rejection of an executory contract or unexpired lease shall be
treated as a General Unsecured Claim.
ARTICLE VIII
PROVISIONS GOVERNING DISTRIBUTIONS
     8.1 Time of Distributions. Except as otherwise provided for herein or
ordered by the Bankruptcy Court, distributions under this Plan shall be made on
a Periodic Distribution Date.
     8.2 No Interest on Claims. Unless otherwise specifically provided for in
this Plan, the Confirmation Order, the DIP Credit Agreement or the Prepetition
Credit Agreement, Postpetition Interest shall not accrue or be paid on Claims,
and no Claimholder shall be entitled to interest accruing on or after the
Petition Date on any Claim, right, or Interest. Additionally, and without
limiting the foregoing, interest

A-48



--------------------------------------------------------------------------------



 



shall not accrue or be paid on any Disputed Claim in respect of the period from
the Effective Date to the date a final distribution is made when and if such
Disputed Claim becomes an Allowed Claim.
     8.3 Disbursing Agent. The Disbursing Agent shall make all distributions
required under this Plan.
     8.4 Surrender of Securities or Instruments. On or before the Distribution
Date, or as soon as practicable thereafter, each holder of an instrument
evidencing a Claim (as to each, a “Certificate”), shall surrender such
Certificate to the Disbursing Agent or, with respect to indebtedness that is
governed by other agreement, the respective Servicer, and such Certificate shall
be cancelled. No distribution of property hereunder shall be made to or on
behalf of any such holder unless and until such Certificate is received by the
Disbursing Agent or the respective Servicer or the unavailability of such
Certificate is reasonably established to the satisfaction of the Disbursing
Agent or the respective Servicer. Any holder who fails to surrender or cause to
be surrendered such Certificate, or fails to execute and deliver an affidavit of
loss and indemnity reasonably satisfactory to the Disbursing Agent or the
respective Servicer prior to the first anniversary of the Effective Date, shall
be deemed to have forfeited all rights and Claims in respect of such Certificate
and shall not participate in any distribution hereunder, and all property in
respect of such forfeited distribution, including any dividends or interest
attributable thereto, shall revert to the Reorganized Debtors notwithstanding
any federal or state escheat laws to the contrary.
     8.5 Claims Administration Responsibility. The Reorganized Debtors will have
sole and absolute discretion in administering, disputing, objecting to,
compromising or otherwise resolving all Claims against the Debtors (the “Claims
Administration”); provided, however, that before the Reorganized Debtors agree
to allow a General Unsecured Claim in an amount greater than $1,000,000, the
Reorganized Debtors shall give reasonable notice to the Creditors’ Trust of
their intended agreement and the Creditors’ Trust can elect to assume
responsibility for administering, disputing, objecting, compromising or
otherwise resolving such General Unsecured Claim and assume and pay from the
Trust Assets any fees, costs, expenses or other liabilities incurred in
connection with administering, disputing, objecting, compromising or otherwise
resolving such General Unsecured Claim. If the Creditors’ Trust does not elect
to assume such responsibility within three Business Days after the Reorganized
Debtors’ delivery of notice to the Creditors’ Trust, the General Unsecured Claim
shall be disposed of in the manner proposed by the Reorganized Debtors. The
Reorganized Debtors shall bear the responsibility for any fees, costs, expenses
or other liabilities incurred by the Reorganized Debtors in connection with the
Claims Administration; provided, however, prior to the Reorganized Debtors
taking any responsibility with respect to Claims Administration, the Creditors’
Trust and the Reorganized Debtors shall have entered into an

A-49



--------------------------------------------------------------------------------



 



agreement whereby the Creditor’ Trust shall compensate the Reorganized Debtors
for their reasonable costs and expenses (excluding attorneys’ fees) associated
with the Reorganized Debtors’ use of resources used to assist the Creditors’
Trust in the Claims Administration.
     8.6 Delivery of Distributions. Distributions under this Plan to holders of
Allowed Prepetition Lender Claims shall be made to or at the direction of the
Prepetition Agent and shall be distributed by the Prepetition Agent in
accordance with the Prepetition Credit Agreement. Distributions under this Plan
to holders of DIP Facility Claims shall be made to or at the direction of the
DIP Agent and shall be distributed by the DIP Agent in accordance with the DIP
Credit Agreement. Distributions under this Plan to all other Allowed
Claimholders shall be made by the Disbursing Agent. If any Claimholder’s
distribution is returned as undeliverable, no further distributions to such
Claimholder shall be made unless and until the Disbursing Agent or the
appropriate Servicer is notified of such Claimholder’s then current address, at
which time all missed distributions shall be made to such Claimholder without
interest. Amounts in respect of undeliverable distributions shall be returned to
the Reorganized Debtors until such distributions are claimed. All claims for
undeliverable distributions shall be made on or before the second anniversary of
the Effective Date. After such date, all unclaimed property shall revert to the
Reorganized Debtors. Upon such reversion, the claim of any Claimholder, or their
successors, with respect to such property shall be discharged and forever barred
notwithstanding any federal or state escheat laws to the contrary.
     8.7 Procedures for Treating and Resolving Disputed and Contingent Claims.
          (a) No Distributions Pending Allowance. No payments or distributions
will be made with respect to all or any portion of a Disputed Claim unless and
until all objections to such Disputed Claim have been settled or withdrawn or
have been determined by a Final Order, and the Disputed Claim has become an
Allowed Claim. All objections to Claims must be filed on or before the Claims
Objection Deadline.
          (b) Distributions After Allowance. Payments and distributions to each
respective Claimholder on account of a Disputed Claim, to the extent that it
ultimately becomes an Allowed Claim, will be made in accordance with provisions
of this Plan that govern distributions to such Claimholders. Subject to
Section 8.2 hereof, on the first Periodic Distribution Date following the date
when a Disputed Claim becomes an Allowed Claim, the Disbursing Agent will
distribute to the Claimholder any Cash that would have been distributed on the
dates distributions were previously made to Claimholders had such Allowed Claim
been an Allowed Claim on such dates, together with any dividends, payments, or
other distributions made on account of, as well as any obligations arising from,
the distributed property

A-50



--------------------------------------------------------------------------------



 



as if such Allowed Claim had been an Allowed Claim on the dates distributions
were previously made to Allowed Claimholders included in the applicable class.
ARTICLE IX
ALLOWANCE AND PAYMENT OF
CERTAIN ADMINISTRATIVE CLAIMS
     9.1 DIP Facility Claims. On the Effective Date, all claims arising under
the DIP Facility shall be allowed in an amount to be agreed upon by the Debtors
and such Claimholders, and all obligations of the Debtors under the DIP Facility
shall be paid in full in Cash or otherwise satisfied in a manner acceptable to
such Claimholders in accordance with the terms of the DIP Facility and the DIP
Credit Agreement including, without limitation, replacement and cancellation,
securing by “back up” letters of credit issued by an institution acceptable to
the bank that issued the letters of credit outstanding under the DIP Facility,
or cash collateralization at 105% of the face amount of all letters of credit
issued and outstanding under the DIP Credit Facility on terms in form and
substance (a) satisfactory to the bank issuer of such letter of credit and
(b) reasonably satisfactory to Equity Investors and the Prepetition Investors.
Upon compliance with the preceding sentence, all liens and security interests
granted to secure such obligations shall be deemed cancelled and shall be of no
further force and effect.
     9.2 Professional Claims.
          (a) Final Fee Applications. All final requests for payment of
Professional Claims must be filed no later than forty-five (45) days after the
Effective Date. After notice and a hearing in accordance with the procedures
established by the Bankruptcy Code and prior orders of the Bankruptcy Court, the
allowed amounts of such Professional Claims shall be determined by the
Bankruptcy Court.
          (b) Payment of Interim Amounts. Subject to the Holdback Amount, on the
Effective Date, the Debtors or the Reorganized Debtors shall pay all amounts
owing to Professionals for all outstanding amounts relating to prior periods
through the Effective Date. In order to receive payment on the Effective Date
for unbilled fees and expenses incurred through such date, two (2) days prior to
the Effective Date, the Professionals shall estimate fees and expenses due for
periods that have not been billed as of the Effective Date and shall deliver
such estimate to counsel for the Debtors, the Prepetition Investors, Equity
Investors and the Prepetition Agent. Within fifteen (15) days after the
Effective Date, a Professional receiving payment for the estimated period shall
submit a detailed invoice covering such period in the manner and providing the
detail as set forth in the Professional Fee Order.

A-51



--------------------------------------------------------------------------------



 



          (c) On the Effective Date, the Debtors or the Reorganized Debtors
shall pay to the Disbursing Agent, in order to fund the Holdback Escrow Account,
Cash equal to the aggregate Holdback Amount for all Professionals. The
Disbursing Agent shall maintain the Holdback Escrow Account in trust for the
Professionals with respect to whom fees have been held back pursuant to the
Professional Fee Order. Such funds shall not be considered property of the
Reorganized Debtors. The remaining amount of Professional Claims owing to the
Professionals shall be paid to such Professionals by the Disbursing Agent from
the Holdback Escrow Account when such claims are finally allowed by the
Bankruptcy Court. When all Professional Claims have been paid in full, amounts
remaining in the Holdback Escrow Account, if any, shall be paid to the
Reorganized Debtors.
          (d) Upon the Effective Date, any requirement that professionals comply
with sections 327 through 331 of the Bankruptcy Code in seeking retention or
compensation for services rendered after such date will terminate.
          (e) Notwithstanding the foregoing, the fees and expenses of the
Prepetition Investors as provided in the Term Loan Facility Commitment Papers,
and as approved by the Commitment Letter Approval Order, shall be payable by the
Debtors (or the Reorganized Debtors) to the Prepetition Investors promptly upon
invoicing to the Debtors (or the Reorganized Debtors) without any notice to the
Bankruptcy Court or any other party.
          (f) Notwithstanding the foregoing, the fees and expenses of Equity
Investors as provided in the Commitment Letter, and as approved by the
Commitment Letter Approval Order, shall be payable by the Debtors (or the
Reorganized Debtors) to Equity Investors promptly upon invoicing to the Debtors
(or the Reorganized Debtors) without any notice to the Bankruptcy Court or any
other party.
     9.3 Substantial Contribution Compensation and Expenses Bar Date. Any Person
who requests compensation or expense reimbursement for making a substantial
contribution in the Chapter 11 Cases pursuant to sections 503(b)(3), 503(b)(4),
and 503(b)(5) of the Bankruptcy Code must file an application with the clerk of
the Bankruptcy Court, on or before a date which is forty-five (45) days after
the Effective Date (the “503 Deadline”), and serve such application on counsel
for the Debtors and as otherwise required by the Bankruptcy Court and the
Bankruptcy Code on or before the 503 Deadline, or be forever barred from seeking
such compensation or expense reimbursement.
     9.4 Other Administrative Claims. All other requests for payment of an
Administrative Claim (other than as set forth in Sections 9.2, 9.3 and 9.6 of
this Plan, and other than with respect to Cure Claims) must be filed with the
Bankruptcy Court and served on counsel for the Debtors no later than thirty
(30) days after the Effective Date. Unless the Debtors or the Reorganized
Debtors object to an Administrative Claim by the Claims Objection Deadline, such
Administrative Claim shall be deemed

A-52



--------------------------------------------------------------------------------



 



allowed in the amount requested. In the event that the Debtors or the
Reorganized Debtors object to an Administrative Claim, the Bankruptcy Court
shall determine the allowed amount of such Administrative Claim. Notwithstanding
the foregoing, no request for payment of an Administrative Claim need be filed
with respect to an Administrative Claim (i) which is paid or payable by any
Debtor in the ordinary course of business or (ii) the payment of which has been
approved by the Bankruptcy Court.
     9.5 The ACE Insurance Program. Notwithstanding anything to the contrary in
this Plan, the Disclosure Statement or the Confirmation Order: (a) on the
Effective Date, the Debtors and the Reorganized Debtors shall assume the ACE
Insurance Program in its entirety and shall pay the cure costs related to such
assumption; (b) the ACE Insurance Program (including, but not limited to, all
letters of credit and other collateral and security provided to the ACE
Companies (or any of them) pursuant the ACE Insurance Program) shall survive and
shall not be amended, modified, waived or impaired in any respect by this Plan,
the Confirmation Order or otherwise without the prior written agreement of the
ACE Companies; (c) the claims of the ACE Companies arising under the ACE
Insurance Program shall be Allowed Administrative Claims, which are payable in
the ordinary course of business, and shall not be discharged or released by this
Plan or the Confirmation Order; (d) the ACE Companies shall not be required to
file or serve a request for payment of any Administrative Claim and shall not be
subject to any bar date governing Administrative Claims; (e) nothing in this
Plan or the Confirmation Order shall be construed as, or is, a determination as
to coverage under the ACE Insurance Program; and (f) nothing in this Plan or the
Disclosure Statement in any way: (i) precludes or limits the rights of the
insurers to contest and/or litigate with any party, including, without
limitation, the Debtors and the Reorganized Debtors, the existence, primacy
and/or scope of available coverage under any alleged applicable policy;
(ii) permits any holder of a Workers’ Compensation Claim or an Insured Claim to
recover the same amounts from the ACE Companies and the Debtors (or as the case
may be, the Reorganized Debtors); (iii) alters the ACE Companies’ rights and
obligations under the ACE Insurance Program or modifies the coverage provided
thereunder; or (iv) alters the Debtors’ (or as the case may be, the Reorganized
Debtors’) rights and obligations under the ACE Insurance Program, including,
without limitation, any duty of the Debtors’ (or as the case may be, the
Reorganized Debtors’) to defend, at their own expense, against claims asserted
under the Policies; provided, however, that, after the Effective Date, the ACE
Companies shall use their commercially reasonable efforts, consistent with the
ACE Insurance Program, to reduce the aggregate letters of credit and other
collateral and security provided to the ACE Companies (or any of them) pursuant
to the ACE Insurance Program by the Reorganized Debtors.
     9.6 Commitment Fee. Notwithstanding anything to the contrary herein, on the
Effective Date, the Debtors or the Reorganized Debtors shall pay (i) the balance
of the Commitment Fee to Equity Investors in accordance with the

A-53



--------------------------------------------------------------------------------



 



Commitment Letter Approval Order and (ii) the Term Loan Facility Commitment Fee
to the Term Loan Facility Commitment Parties in accordance with the Commitment
Letter Approval Order.
     9.7 Payment of Old Convertible Note Indenture Trustee Fee Claim.
Notwithstanding anything to the contrary herein, on the Effective Date, the Old
Convertible Note Indenture Trustee Fee Claim shall be paid in Cash without any
further notice to the Bankruptcy Court or otherwise; provided, however, that no
later than five (5) days prior to the Confirmation Hearing, the Old Convertible
Note Indenture Trustee shall have provided to the Debtors, Equity Investors and
the Prepetition Investors copies of invoices evidencing the fees and expenses
incurred by the Old Convertible Note Indenture Trustee during the Chapter 11
Cases through the Effective Date; provided, further, that the Bankruptcy Court
shall retain jurisdiction over any disputes regarding the reasonableness of the
Allowed Old Convertible Note Indenture Trustee Fee Claim. Upon payment of the
Old Convertible Note Indenture Trustee Fee Claim, the Old Convertible Note
Indenture Trustee shall forever release, waive and discharge its “charging” lien
with respect to any distribution that is made to any holder of Old Convertible
Notes.
ARTICLE X
CREDITORS’ TRUST
     10.1 Appointment of Trustee.
          (a) The Trustee for the Creditors’ Trust shall be designated by the
Creditors’ Committee. Specifically, the Creditors’ Committee shall file a notice
on a date which is at least ten days prior to the date the Bankruptcy Court
establishes for the commencement of the Confirmation Hearing designating the
Person who it has selected as the Trustee and seeking approval of such
designation. The Person designated as the Trustee shall file an affidavit
contemporaneously with the Creditors’ Committee’s motion demonstrating that such
Person is disinterested. The Person so designated by the Creditors’ Committee
shall become the Trustee as of the Effective Date upon the Bankruptcy Court
entering an order granting the motion after consideration of the same and any
objections thereto at the Confirmation Hearing.
          (b) The Trustee shall have and perform all of the duties,
responsibilities, rights and obligations set forth in this Plan and the Trust
Agreement.
     10.2 Assignment of Trust Assets to the Creditors’ Trust. On the Effective
Date, the Trust Assets shall be transferred to the Creditors’ Trust, for and on
behalf of the Trust Beneficiaries. Beneficial interests in the Creditors’ Trust
shall be non-transferable, except by death or operation of law, and will not be
evidenced by

A-54



--------------------------------------------------------------------------------



 



certificates. Only cash proceeds of Trust Assets may be distributed to Trust
Beneficiaries and “in-kind” distributions are not permitted.
     10.3 The Creditors’ Trust.
          (a) Without any further action of the directors, officers or
shareholders of the Debtors or the Reorganized Debtors, on the Effective Date,
the Trust Agreement, substantially in the form of Exhibit K to this Plan, shall
become effective. The Trustee shall accept the Creditors’ Trust and sign the
Trust Agreement on that date and the Creditors’ Trust will then be deemed
created and effective.
          (b) The duration of the Creditors’ Trust will be limited to an initial
term of five years, subject to further extension solely for the purpose of
permitting the Creditors’ Trust to liquidate the Trust Assets and distribute the
proceeds thereof to the Trust Beneficiaries.
          (c) The Trustee shall have full authority to take any steps necessary
to administer the Trust Agreement, including, without limitation, the duty and
obligation to liquidate the Trust Assets (having first obtained such approvals
from the Trust Advisory Board as may be necessary, if any), as applicable, and,
if authorized by majority vote of those members of the Trust Advisory Board
authorized to vote, to prosecute and settle Trust Claims, in such a manner so as
reasonably to maximize the value of the Trust Assets.
          (d) All fees, costs and expenses associated with the administration of
the Creditors’ Trust and distribution to Trust Beneficiaries shall be the
responsibility of and be paid by the Creditors’ Trust from the Trust Assets. The
Reorganized Debtors will provide information and assistance to the Creditors’
Trust to the extent reasonably required to assist the Creditors’ Trust in the
investigation and prosecution of Trust Claims; provided, however, the
Reorganized Debtors shall not have an obligation to provide information and
assistance to the Creditors’ Trust until the Reorganized Debtors and the
Creditors’ Trust have entered into an agreement, the terms of which were
negotiated in good faith, for the Creditors’ Trust to compensate the Reorganized
Debtors for their reasonable costs and expenses (including reasonably attorneys’
fees) associated with the Reorganized Debtors’ resources used in connection with
such requested assistance.
          (e) The Trustee may retain such law firms, accounting firms, experts,
advisors, consultants, investigators, appraisers, auctioneers or other
professionals as it may deem necessary (collectively, the “Trustee
Professionals”), in its sole discretion, to aid in the performance of its
responsibilities pursuant to the terms of this Plan including, without
limitation, the liquidation of Trust Assets, as applicable. The Trustee
Professionals shall continue to prepare monthly statements in the same manner
and in the same detail as required pursuant to the Professional Fee Order, and
the Trustee Professionals shall serve such statements on each member of

A-55



--------------------------------------------------------------------------------



 



the Trust Advisory Board. In the event two or more members of the Trust Advisory
Board object to the reasonableness of such fees and expenses, the matter shall
be submitted to the Bankruptcy Court for approval of the reasonableness of such
fees and expenses.
          (f) For U.S. federal income tax purposes, it is intended that the
Creditors’ Trust be classified as a liquidating trust under section 301.7701-4
of the Treasury regulations and that such trust be owned by the Trust
Beneficiaries.
          (g) The Trustee shall be responsible for filing all U.S. federal,
state and local tax returns for the Creditors’ Trust.
          (h) To the extent that there is an inconsistency or conflict between
the description of the Creditors’ Trust provided herein and the Trust Agreement,
the Trust Agreement shall control.
10.4 The Trust Advisory Board.
          (a) The Trust Advisory Board shall be comprised of three (3) members
as designated by the Creditors’ Committee. The Creditors’ Committee shall give
written notice of the identities of such members and file and serve such notice
with the Bankruptcy Court, on a date that is not less than ten (10) days prior
to the Confirmation Hearing; provided, however, that if and to the extent the
Creditors’ Committee fails to file and serve such notice, the Debtors shall
designate the members of the Trust Advisory Board by announcing their identities
at the Confirmation Hearing. The Trust Advisory Board shall adopt such bylaws as
it may deem appropriate. The Trustee shall consult regularly with the Trust
Advisory Board when carrying out the purpose and intent of the Creditors’ Trust.
Members of the Trust Advisory Board shall be entitled to compensation from the
Creditors’ Trust in accordance with the Trust Agreement and to reimbursement
from the Creditors’ Trust of the reasonable and necessary expenses incurred by
them in carrying out the purpose of the Trust Advisory Board. Any compensation
paid to members of the Trust Advisory Board or reimbursement of their reasonable
and necessary expenses shall be payable solely by the Creditors’ Trust from the
Trust Assets.
          (b) In the case of an inability or unwillingness of any member of the
Trust Advisory Board to serve, such member shall be replaced by designation of
the remaining members of the Trust Advisory Board. If any position on the Trust
Advisory Board remains vacant for more than thirty (30) days, such vacancy shall
be filled within fifteen (15) days thereafter by the designation of the Trustee
without the requirement of a vote by the other members of the Trust Advisory
Board.

A-56



--------------------------------------------------------------------------------



 



          (c) Upon the certification by the Trustee that all assets transferred
into Trust have been distributed, abandoned or otherwise disposed of, the
members of the Trust Advisory Board shall resign their positions, whereupon they
shall be discharged from further duties and responsibilities.
          (d) The Trust Advisory Board may, by majority vote, approve all
settlements of Trust Claims which the Trustee may propose; provided, however,
that the Trustee may seek Bankruptcy Court approval of a settlement of a Trust
Claim if the Trust Advisory Board fails to act on a proposed settlement of such
Trust Claim within thirty (30) days of receiving notice of such proposed
settlement by the Trustee.
          (e) The Trust Advisory Board may, by majority vote, authorize the
Trustee to invest the corpus of the Trust in prudent investments other than
those described in section 345 of the Bankruptcy Code.
          (f) The Trust Advisory Board may remove the Trustee in the event of
gross negligence or willful misconduct. In the event the requisite approval is
not obtained, the Trustee may be removed by the Bankruptcy Court for cause
shown. In the event of the resignation or removal of the Trustee, the Trust
Advisory Board shall, by majority vote, designate a person to serve as successor
Trustee.
          (g) The Trust Advisory Board shall require a fidelity bond from the
Trustee in such reasonable amount as may be agreed to by majority vote of the
Trust Advisory Board.
          (h) The Trust Advisory Board shall govern its proceedings through the
adoption of bylaws, which the Trust Advisory Board may adopt by majority vote.
No provision of such bylaws shall supersede any provision of this Plan.
     10.5 Distributions to Beneficiaries of the Creditors’ Trust Under the Trust
Agreement. Notwithstanding Section 4.1(i) herein, and as part of the
Intercreditor Settlement, holders of Allowed General Unsecured Claims shall be
entitled to participate in the Intercreditor Settlement, to the extent provided
in and subject to the terms set forth in the Intercreditor Settlement Order and
the Trust Agreement. The procedures for distributions to the Trust Beneficiaries
shall be in accordance with the terms set forth in the Trust Agreement. The
procedures for resolving Disputed Claims of the Trust Beneficiaries are set
forth herein and in the Trust Agreement.

A-57



--------------------------------------------------------------------------------



 



ARTICLE XI
EFFECT OF THE PLAN ON CLAIMS AND INTERESTS
     11.1 Revesting of Assets. Except as otherwise explicitly provided in this
Plan, on the Effective Date all property comprising the Estates (including
Retained Actions) shall revest in each of the Debtors and, ultimately, in the
Reorganized Debtors, free and clear of all Claims, Liens and Interests of
creditors and equity security holders (other than as expressly provided herein).
As of the Effective Date, each of the Reorganized Debtors may operate its
business and use, acquire, and dispose of property and settle and compromise
Claims without supervision of the Bankruptcy Court, free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules, other than those restrictions expressly
imposed by this Plan and the Confirmation Order.
     11.2 Discharge of the Debtors. Pursuant to and to the fullest extent
permitted by section 1141(d) of the Bankruptcy Code, except as otherwise
specifically provided in this Plan or in the Confirmation Order, confirmation of
this Plan discharges and releases, effective as of the Confirmation Date (but
subject to the occurrence of the Effective Date), the Debtors, the Reorganized
Debtors and the Estates (x) from all Claims and Causes of Action, whether known
or unknown, and (y) from liabilities of, liens on, obligations of, rights
against, and Interests in the Debtors or any of their assets or properties, in
each case regardless of whether any property has been distributed or retained
pursuant to this Plan on account of such Claims, Causes of Action, rights,
liabilities, liens, obligations and Interests, and in each case including
(x) Claims, Causes of Actions, rights, liabilities, liens, obligations and
Interests that arose before the Confirmation Date, (y) any Claims, Causes of
Actions, rights, liabilities (including withdrawal liabilities), liens,
obligations and Interests to the extent such Claims, Causes of Actions, rights,
liabilities (including withdrawal liabilities), liens, obligations and Interests
relate to services performed by employees of the Debtors prior to the Petition
Date and that arise from a termination of employment or a termination of any
employee or retiree benefit program regardless of whether such termination
occurred prior to or after the Confirmation Date, and (z) all Claims of the kind
specified in sections 502(g), 502(h) or 502(i) of the Bankruptcy Code, in each
case whether or not (a) a proof of claim or interest based upon such Claims,
Causes of Actions, rights, liabilities, liens, obligations and Interests or
Interest is filed or deemed filed under section 501 of the Bankruptcy Code,
(b) a Claim or Interest based upon such Claims, Causes of Actions, rights,
liabilities, liens, obligations and Interests is allowed under section 502 of
the Bankruptcy Code, or (c) the holder of such a Claim, Cause of Action, right,
liability, lien, obligation or Interests accepted this Plan. The Confirmation
Order shall be a judicial determination of the discharge of all liabilities of
and Interests in the Debtors, subject to the Effective Date occurring.

A-58



--------------------------------------------------------------------------------



 



     As of the Confirmation Date, except as provided in this Plan or in the
Confirmation Order (including with respect to the indemnification obligations
referenced in the second sentence of Section 6.4 herein) or under the terms of
the documents evidencing and orders approving the New Credit Facilities, the
Investment Agreement, the Commitment Letter, the New Third Lien Term Loan Credit
Facility, the New Convertible Secured Note Indenture and the Trust Stock
Appreciation Rights, all Persons shall be precluded from asserting against the
Debtors or the Reorganized Debtors any other or further claims, debts, rights,
causes of action, claims for relief, liabilities, or equity interests relating
to the Debtors based upon any act, omission, transaction, occurrence, or other
activity of any nature that occurred prior to the Confirmation Date. In
accordance with the foregoing, except as provided in this Plan or the
Confirmation Order, the Confirmation Order shall be a judicial determination of
discharge of all such Claims and other debts and liabilities against the Debtors
and termination of all Interests in IBC, and in the Brands Preferred Stock,
pursuant to sections 524 and 1141 of the Bankruptcy Code, and such discharge
shall void any judgment obtained against the Debtors at any time, to the extent
that such judgment relates to a discharged Claim or terminated Interest.
     11.3 Compromises and Settlements. Pursuant to Bankruptcy Rule 9019(a), the
Debtors may compromise and settle various Claims (a) against them and (b) that
they have against other Persons. The Debtors expressly reserve the right (with
Bankruptcy Court approval, following appropriate notice and opportunity for a
hearing) to compromise and settle Claims against them and claims that they may
have against other Persons up to and including the Effective Date. After the
Effective Date, such right shall pass to the Reorganized Debtors as contemplated
in Section 11.1 of this Plan, without any need for Bankruptcy Court approval.
     Pursuant to the Intercreditor Settlement and Bankruptcy Rule 9019, the
Debtors, the Prepetition Lenders and the Creditors’ Committee agree to (a) the
creation of the Creditors’ Trust pursuant to Article X of this Plan, the
transfer of the Trust Assets thereto, the allowance and payment of the Old
Convertible Note Indenture Trustee Fee Claim and other good and valuable
consideration and (b) the full and complete release and satisfaction of any and
all claims of the Debtors (and those claiming derivatively through the Debtors)
against the Prepetition Lenders, in their capacities as such, including, but not
limited to: (i) claims against the Prepetition Lenders asserted or that could
have been asserted by the Debtors in the Prepetition Lender Actions, (ii)
challenges with respect to the extent, amount, validity and priority of the
Prepetition Lenders’ liens and security interests, and (iii) allegations or
claims that the adequate protection payments made to the Prepetition Lenders
during the Chapter 11 Cases should be “recharacterized” as principal payments
and applied to reduce the Prepetition Lenders’ secured claims. For the avoidance
of doubt, the foregoing shall not release the obligations of the Term Loan
Facility Commitment Parties for the Term Loan Facility pursuant to the Term Loan
Facility Commitment Papers or the obligations of the parties to the
Intercreditor Settlement.

A-59



--------------------------------------------------------------------------------



 



     In addition, pursuant to the Intercreditor Settlement and Bankruptcy
Rule 9019, the Debtors, the Prepetition Lenders, the Creditors’ Committee and
the Old Convertible Note Indenture Trustee agree that the transfer of the Trust
Assets to the Creditors’ Trust and the satisfaction of the Old Convertible Note
Indenture Trustee Fee Claim shall also be in full and complete release and
satisfaction of any and all claims that could be prosecuted by any party in
interest in the Chapter 11 Cases including the Debtors, the Creditors’
Committee, its members, the Prepetition Lenders and the Old Convertible Note
Indenture Trustee with respect to the non-substantive consolidation of the
Debtors’ bankruptcy estates pursuant to this Plan.
     Finally, pursuant to the Intercreditor Settlement and Bankruptcy Rule 9019,
the Debtors, the Prepetition Lenders, the Creditors’ Committee and the Old
Convertible Note Indenture Trustee agree that any provision contained in the Old
Convertible Note Indenture purporting to subordinate the right of payment of
holders of Old Convertible Notes to the rights of Prepetition Lenders shall be
null and void and all Prepetition Lenders shall waive any right to enforce such
a provision solely for purposes of the settlement described therein.
     All documents implementing the terms of the Intercreditor Settlement,
including the Trust Stock Appreciation Rights, shall be in form and substance
reasonably satisfactory to Equity Investors, the Creditors’ Committee and the
Prepetition Investors.
     11.4 Release of Certain Parties. As of the Effective Date, for good and
valuable consideration, the adequacy of which is hereby confirmed, the Debtors,
the Reorganized Debtors and any Person seeking to exercise the rights of the
Estates, including, without limitation, any successor to the Debtors or any
estate representative appointed or selected pursuant to section 1123(b)(3) of
the Bankruptcy Code shall be deemed to forever release, waive, and discharge the
Released Parties of all claims, obligations, suits, judgments, damages, demands,
debts, rights, Causes of Action, including the Prepetition Lender Actions, and
liabilities which the Debtors or the Estates are entitled to assert, whether
known or unknown, liquidated or unliquidated, fixed or contingent, foreseen or
unforeseen, matured or unmatured, existing or hereafter arising, in law, equity,
or otherwise, based in whole or in part upon any act or omission, transaction,
or occurrence taking place on or prior to the Effective Date in any way relating
to the Debtors, the Estates, the conduct of the Debtors’ businesses, the
Chapter 11 Cases, this Plan or the Reorganized Debtors with respect to each of
the Released Parties; provided, however, that nothing contained herein is
intended to operate as a release of any potential claims by the Debtors and
their Estates against parties who have executed Tolling Agreements with the
Debtors during the Chapter 11 Cases, but only with respect to Claims covered by
such Tolling Agreements and only to the extent that such Tolling Agreements
continue to be in full force and effect and the tolling periods contemplated
thereby have not expired as of the Effective Date. Notwithstanding anything to
the contrary contained herein,

A-60



--------------------------------------------------------------------------------



 



nothing in this Plan shall be deemed to release any of the Debtors, Equity
Investors, the Term Loan Facility Commitment Parties or any of their Affiliates
from their obligations under this Plan, the New Credit Facilities, the
Investment Agreement, the Commitment Letter, the New Third Lien Term Loan Credit
Facility, the Trust Stock Appreciation Rights or the New Convertible Secured
Note Indenture and the transactions contemplated thereby.
     11.5 Releases by Holders of Claims. As of the Effective Date, for good and
valuable consideration, the adequacy of which is hereby confirmed, each holder
of a Claim that affirmatively votes in favor of this Plan hereby forever
releases, waives, and discharges all claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action, and liabilities, including
the Prepetition Lender Actions, whatsoever against the Released Parties, arising
under or in connection with or related to the Debtors, the Estates, the conduct
of the Debtors’ business, the Chapter 11 Cases, this Plan (other than the rights
under this Plan and the contracts, instruments, releases, indentures, and other
agreements or documents delivered hereunder) or the Reorganized Debtors, whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, then existing or thereunder arising, in law,
equity, or otherwise, that are based in whole or part on any act, omission,
transaction, event, or other occurrence taking place on or prior to the
Effective Date in any way relating to the Debtors, the Estates, the conduct of
the Debtors’ businesses, the Chapter 11 Cases, this Plan or the Reorganized
Debtors; provided, however, that nothing contained herein is intended to operate
as a release of any potential claims by third parties against any parties that
have signed Tolling Agreements with a third party, but only with respect to
Claims covered by such Tolling Agreements and only to the extent that such
Tolling Agreements continue to be in full force and effect and the tolling
periods contemplated thereby have not expired as of the Effective Date.
Notwithstanding anything to the contrary herein, this Plan shall not discharge,
enjoin or restrain the assertion, institution or enforcement of any claims
against any non-debtor parties (a) that may be held by the Securities and
Exchange Commission or (b) with respect to the Pension Plans, including any
claim for breach of fiduciary duty or any claim asserted by the Pension Benefit
Guaranty Corporation.
     11.6 Setoffs. Except with respect to Claims specifically Allowed under the
Plan, including the Prepetition Lender Claims, the Debtors may, but shall not be
required to, set off against any Claim, and the payments or other distributions
to be made pursuant to this Plan in respect of such Claim, claims of any nature
whatsoever that the Debtors may have against such Claimholder; but neither the
failure to do so nor the allowance of any Claim hereunder shall constitute a
waiver or release by the Debtors or the Reorganized Debtors of any such claim
that the Debtors or the Reorganized Debtors may have against such Claimholder.

A-61



--------------------------------------------------------------------------------



 



     11.7 Exculpation and Limitation of Liability. Except as otherwise
specifically provided in this Plan, the Released Parties, any of such parties’
respective present officers, directors, managing members, employees, advisors,
attorneys, representatives, financial advisors, investment bankers, or agents
and any of such parties’ successors and assigns, shall not have or incur, and
are hereby released from, any claim, obligation, right, Cause of Action and
liability to one another or to any Claimholder or Interestholder, or any other
party in interest, or any of their respective agents, employees,
representatives, financial advisors, investment bankers, attorneys or
Affiliates, or any of their successors or assigns, for any act or omission in
connection with, relating to, or arising out of (i) the filing and prosecution
of the Chapter 11 Cases, (ii) the negotiation and execution of the exit facility
commitment letter by and among Silver Point, IBC and Brands dated October 18,
2007 as amended and restated as of November 6, 2007, the Commitment Letter, the
Term Loan Facility Commitment Papers, the ABL Facility Commitment Papers, the
New Credit Facility Documents, the Investment Agreement, the New Convertible
Secured Note Indenture, the New Convertible Secured Notes and the New Third Lien
Term Loan Credit Facility, (iii) the negotiation and filing of this Plan,
(iv) the pursuit of confirmation of this Plan, (iv) the negotiation and pursuit
of approval of the Disclosure Statement, (v) the consummation of this Plan, and
(vi) the administration of this Plan or the property to be distributed under
this Plan, and in all respects shall be entitled to reasonably rely upon the
advice of counsel with respect to their duties and responsibilities under this
Plan. Notwithstanding anything to the contrary contained herein, this
Section 11.7 shall not release any party from any claim, obligation, right,
Cause of Action or liability arising from any act or omission committed in bad
faith, gross negligence or willful misconduct.
     11.8 Indemnification Obligations. Except as specifically provided in
Sections 6.4 and 6.7 of this Plan, in satisfaction and compromise of the
Indemnitees’ Indemnification Rights: (a) all Indemnification Rights except those
held by (i) Persons included in either the definition of “Insured Persons” or
the “Insureds” in any of the policies providing the D&O Insurance, and (ii)
Professionals, but only to the extent that they have expressly been granted
Indemnification Rights in the documents filed with the Bankruptcy Court and only
to the extent that such Indemnification Rights are determined to be valid and
enforceable, shall be released and discharged on and as of the Effective Date;
provided that the Indemnification Rights excepted from the release and discharge
shall remain in full force and effect on and after the Effective Date and shall
not be modified, reduced, discharged, or otherwise affected in any way by the
Chapter 11 Cases; (b) the Debtors or Reorganized Debtors, as the case may be,
covenant to use commercially reasonable efforts to purchase and maintain D&O
Insurance providing coverage for those Persons described in subsection (a)(i) of
this Section 11.8 whose Indemnification Rights are not being released and
discharged on and as of the Effective Date, for a period of six years after the
Effective Date insuring such parties in respect of any claims, demands, suits,
Causes of Action, or proceedings against such Persons based upon any act or

A-62



--------------------------------------------------------------------------------



 



omission related to such Person’s service with, for, or on behalf of the Debtors
or the Reorganized Debtors in at least the scope and amount as currently
maintained by the Debtors (the “Insurance Coverage”); and (c) the Debtors or the
Reorganized Debtors, as the case may be, hereby indemnify such Persons referred
to in subclause (b) above to the extent of, and agree to pay for, any deductible
or retention amount that may be payable in connection with any claim covered by
either under the foregoing Insurance Coverage or any prior similar policy.
     11.9 Injunction. The satisfaction, release, and discharge pursuant to this
Article XI of this Plan shall also act as an injunction against any Person
commencing or continuing any action, employment of process, or act to collect,
offset, or recover any Claim or Cause of Action satisfied, released, or
discharged under this Plan to the fullest extent authorized or provided by the
Bankruptcy Code, including, without limitation, to the extent provided for or
authorized by sections 524 and 1141 thereof.
     11.10 Central States Settlement. Notwithstanding anything to the contrary
contained in this Plan and assuming that no complete withdrawal as contemplated
pursuant to 29 U.S.C. §§ 1383 and 1385 occurs prior to or in connection with
this Plan (all as previously agreed to in the Settlement Agreement dated
November 14, 2006 (as approved by the Bankruptcy Court on November 13, 2006)),
any claim against or liability of (including, without limitation, any liability
or claim for withdrawal liability under 29 U.S.C. §§ 1383 and 1385) any of the
Debtors or any third-party to the Central States Fund, a multi-employer plan as
that term is defined by 29 U.S.C. § 1301(a)(3) (the “Central States Plan”),
specifically including Claim Nos. 9205, 9206, 9207, 9208, 9209, 9214, 9215, 9216
and 9217, is left unimpaired under this Plan, shall not be discharged and shall
continue unaltered as if the Chapter 11 Cases had not been commenced, nor shall
any third-party be released from any liability or claim that the Central States
Plan may have against that third-party as a result of any one of the Debtor’s
participation in the Central States Plan. The Debtors shall seek inclusion of
the foregoing in the Confirmation Order. In light of the foregoing provisions,
the Central States Plan shall have no right to receive any distribution on
account of the Complete Withdrawal Claim (as such term is defined in the
Settlement Agreement referred to in this Section 11.10) and shall not be
permitted to vote on or object to this Plan on account of such contingent claim.
Nothing contained herein is intended to alter the terms of the Settlement
Agreement referred to this Section 11.10.
     11.11 Other Pension Plans. Notwithstanding anything to the contrary
contained in this Plan, to the extent the withdrawal liability under 29 U.S.C.
§§ 1383 and 1385 as asserted or assertable by the Retail, Wholesale and
Department Store International Union and Industry Pension Fund, New York State
Teamsters Conference Pension and Retirement Fund, Western Pennsylvania Teamsters
and Employers Pension Fund and New England Teamsters and Trucking Industry
Pension

A-63



--------------------------------------------------------------------------------



 



Fund has not yet been incurred and remains a potential withdrawal liability of
the Debtors as of the Effective Date, then such withdrawal liability claim shall
continue unaltered as if the Chapter 11 Cases had not been commenced, nor shall
any third-party be released from any potential withdrawal liability claim that
the Retail, Wholesale and Department Store International Union and Industry
Pension Fund, New York State Teamsters Conference Pension and Retirement Fund,
Western Pennsylvania Teamsters and Employers Pension Fund and New England
Teamsters and Trucking Industry Pension Fund may have against a third-party as a
result of the Debtors’ participation in the Retail, Wholesale and Department
Store International Union and Industry Pension Fund, New York State Teamsters
Conference Pension and Retirement Fund, Western Pennsylvania Teamsters and
Employers Pension Fund and New England Teamsters and Trucking Industry Pension
Fund. None of the foregoing shall have a right to receive any distribution on
account of a withdrawal liability claim that has not yet been incurred and
remains a potential withdrawal liability claim and shall not be permitted to
vote on or object to this Plan on account of such withdrawal liability claim.
ARTICLE XII
CONDITIONS PRECEDENT
     12.1 Conditions to Confirmation. The following are conditions precedent to
confirmation of this Plan that must be satisfied unless waived in accordance
with Section 12.3 of this Plan:
          (a) The Bankruptcy Court shall have approved a disclosure statement
with respect to this Plan in form and substance reasonably satisfactory to the
Debtors, the Prepetition Investors and Equity Investors.
          (b) The Confirmation Order, this Plan, and all exhibits and annexes to
each of this Plan and the Confirmation Order shall be in form and substance
reasonably satisfactory to the Debtors, the Prepetition Investors and Equity
Investors.
     12.2 Conditions to Consummation. The following are conditions precedent to
the occurrence of the Effective Date, each of which must be satisfied unless
waived in accordance with Section 12.3 of this Plan:
          (a) The Bankruptcy Court shall have entered one or more orders (which
may include the Confirmation Order) authorizing the rejection of unexpired
leases and executory contracts by the Debtors as contemplated by Section 7.2
hereof.

A-64



--------------------------------------------------------------------------------



 



          (b) The Debtors shall have entered into the New Credit Facilities, the
New Convertible Secured Note Indenture and the New Third Lien Term Loan Credit
Facility and all conditions precedent to the consummation thereof shall have
been waived (subject to any applicable consent requirements) or satisfied in
accordance with the terms thereof.
          (c) All conditions precedent in the Investment Agreement shall have
been waived (subject to any applicable consent requirements) or satisfied in
accordance with the terms thereof.
          (d) The Confirmation Order, with the Plan and all exhibits and annexes
to each, in form and substance reasonably acceptable to the Debtors, the
Prepetition Investors and Equity Investors, shall have been entered by the
Bankruptcy Court on or before January 15, 2009, and shall be a Final Order, and
no request for revocation of the Confirmation Order under section 1144 of the
Bankruptcy Code shall have been made, or, if made, shall remain pending;
provided, however, that if the Confirmation Order has not become a Final Order
because a notice of appeal has been timely filed and the parties are not stayed
or enjoined from consummating the Investment or the Transaction, this
Section 12.2(c) shall be deemed satisfied unless the effect of the appeal could
reasonably be expected to be adverse to the business, operations, property,
condition (financial or otherwise) or prospects of the Reorganized Debtors and
their direct and indirect subsidiaries, taken as a whole, or adverse to Equity
Investors or the Prepetition Investors, in each case as determined by Equity
Investors or the Prepetition Investors, respectively.
          (e) The Bankruptcy Court shall have entered the Intercreditor
Settlement Order.
          (f) All actions, documents and agreements necessary to implement this
Plan shall be in form and substance reasonably satisfactory to the Debtors,
Equity Investors and the Prepetition Investors and shall have been effected or
executed as applicable.
          (g) The Confirmation Date shall have occurred and the Confirmation
Order shall, among other things, provide that:
          (i) the provisions of the Confirmation Order and this Plan are
nonseverable and mutually dependent;
          (ii) all executory contracts or unexpired leases assumed by the
Debtors during the Chapter 11 Cases or under this Plan shall be assigned and
transferred to, and remain in full force and effect for the benefit of, the
Reorganized Debtors, notwithstanding any provision in such contract or lease
(including those described in sections 365(b)(2) and 365(f) of the Bankruptcy

A-65



--------------------------------------------------------------------------------



 



Code) that prohibits such assignment or transfer or that enables or requires
termination of such contract or lease;
          (iii) the transfers of property by the Debtors (A) to the Reorganized
Debtors (1) are or shall be legal, valid, and effective transfers of property,
(2) vest or shall vest the Reorganized Debtors with good title to such property
free and clear of all liens, charges, Claims, encumbrances, or Interests, except
as expressly provided in this Plan or Confirmation Order, (3) do not and shall
not constitute avoidable transfers under the Bankruptcy Code or under applicable
non-bankruptcy law, and (4) do not and shall not subject the Reorganized Debtors
to any liability by reason of such transfer under the Bankruptcy Code or under
applicable non-bankruptcy law, including, without limitation, any laws affecting
successor or transferee liability, and (B) to Claimholders under this Plan are
for good consideration and value;
          (iv) except as expressly provided in this Plan or the Confirmation
Order, the Debtors are discharged effective upon the Effective Date from any
“debt” (as that term is defined in section 101(12) of the Bankruptcy Code), and
the Debtors’ liability in respect thereof is extinguished completely, whether
reduced to judgment or not, liquidated or unliquidated, contingent or
noncontingent, asserted or unasserted, fixed or unfixed, matured or unmatured,
disputed or undisputed, legal or equitable, known or unknown, or that arose from
any agreement of the Debtors entered into or obligation of the Debtors incurred
before the Effective Date, or from any conduct of the Debtors prior to the
Effective Date, or that otherwise arose before the Effective Date, including,
without limitation, all interest, if any, on any such debts, whether such
interest accrued before or after the Petition Date;
          (v) the applicable provisions of the Reconstitution Order are
incorporated into this Plan and or the Confirmation Order, as required by the
Reconstitution Order;
          (vi) this Plan does not provide for the liquidation of all or
substantially all of the property of the Debtors and its confirmation is not
likely to be followed by the liquidation of the Reorganized Debtors or the need
for further financial reorganization;
          (vii) all Interests (except Subsidiary Interests and Mrs. Cubbison’s
Interests, but including the Brands Preferred Stock) are terminated effective
upon the Effective Date;
          (viii) the issuance to the Prepetition Lenders of the New Convertible
Secured Notes (including the New Common Stock into which such New Convertible
Secured Notes are convertible) and the distribution

A-66



--------------------------------------------------------------------------------



 



thereof shall be exempt from registration under applicable securities laws
pursuant to section 1145(a) of the Bankruptcy Code; and
          (ix) the Prepetition Lender Actions, and any adversary proceedings
filed in connection therewith, are dismissed with prejudice.
          (h) The Trust Assets shall have been transferred to the Creditors’
Trust and the Allowed Amount of the Old Convertible Note Indenture Trustee Fee
Claim shall have been paid in Cash to the Old Convertible Note Indenture Trustee
in accordance with Section 9.7(a) of this Plan.
          (i) All documents implementing the terms of the Intercreditor
Settlement, including the Trust Stock Appreciation Rights, shall be in form and
substance reasonably satisfactory to Equity Investors and the Prepetition
Investors.
          (j) All documents implementing the terms of the Intercreditor
Settlement, including the Trust Stock Appreciation Rights, shall be in form and
substance reasonably satisfactory to the Creditors’ Committee.
     12.3 Waiver of Conditions to Confirmation or Consummation. The conditions
set forth in Sections 12.1 and 12.2 (other than the condition set forth in
Section 12.2(e), 12.2(h) and 12.2(j)) of this Plan may be waived by the Debtors
subject to such waiver being reasonably satisfactory to Equity Investors and the
Prepetition Investors, without any notice to any other parties-in-interest or
the Bankruptcy Court and without a hearing. The failure to satisfy or waive any
conditions to the Confirmation Date or the Effective Date may be asserted by the
Debtors in their sole discretion regardless of the circumstances giving rise to
the failure of such condition to be satisfied (including any action or inaction
by the Debtors in their sole discretion). The failure of the Debtors in their
sole discretion to exercise any of the foregoing rights shall not be deemed a
waiver of any other rights, and each such right shall be deemed an ongoing
right, which may be asserted at any time. The conditions set forth in
Section 12.2(e), 12.2(h) and 12.2(j) may be waived by the Debtors subject to
such waiver being acceptable to the Creditors’ Committee.
ARTICLE XIII
RETENTION OF JURISDICTION
     Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy
Court shall have exclusive jurisdiction of all matters arising out of, and
related to, the Chapter 11 Cases and this Plan (except in the case of the New
Credit Facility Documents, the New Convertible Secured Notes, the New Third Lien
Term Loan, the Warrants, the New Common Stock and the Stockholders’ Agreement,
which shall be

A-67



--------------------------------------------------------------------------------



 



subject to the jurisdiction indicated in the definitive documentation thereof),
including, among others, the following matters:
          (a) to hear and determine pending motions for (i) the assumption or
rejection or (ii) the assumption and assignment of executory contracts or
unexpired leases to which the Debtors are a party or with respect to which the
Debtors may be liable, and to hear and determine the allowance of Claims
resulting therefrom including the amount of Cure, if any, required to be paid;
          (b) to adjudicate any and all adversary proceedings, applications, and
contested matters that may be commenced or maintained pursuant to the Chapter 11
Cases or this Plan, or the Trust Agreement, proceedings to adjudicate the
allowance of Disputed Claims, and all controversies and issues arising from or
relating to any of the foregoing;
          (c) to adjudicate any and all disputes arising from the distribution
of the New Convertible Secured Notes, the New Common Stock and the Warrants;
          (d) to ensure that distributions to Allowed Claimholders are
accomplished as provided herein and in the Trust Agreement;
          (e) to hear and determine any and all objections to the allowance of
Claims and the estimation of Claims, both before and after the Confirmation
Date, including any objections to the classification of any Claim, and to allow
or disallow any Claim, in whole or in part;
          (f) to enter and implement such orders as may be appropriate if the
Confirmation Order is for any reason stayed, revoked, modified, or vacated;
          (g) to issue orders in aid of execution, implementation, or
consummation of this Plan;
          (h) to enter such orders as may be necessary for the Trustee to
satisfy its obligations pursuant to the Trust Agreement;
          (i) to consider any modifications of this Plan, to cure any defect or
omission, or to reconcile any inconsistency in any order of the Bankruptcy
Court, including, without limitation, the Confirmation Order;
          (j) to hear and determine all applications for compensation and
reimbursement of Professional Claims under this Plan or under sections 330, 331,
503(b), 1103, and 1129(a)(4) of the Bankruptcy Code;

A-68



--------------------------------------------------------------------------------



 



          (k) to determine requests for the payment of Claims entitled to
priority under section 507(a)(1) of the Bankruptcy Code, including compensation
of and reimbursement of expenses of parties entitled thereto;
          (l) to hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of this Plan, the Confirmation
Order or the Trust Agreement, including disputes arising under agreements,
documents, or instruments executed in connection with this Plan;
          (m) to hear and determine all suits or adversary proceedings to
recover assets of the Debtors and property of its Estates, wherever located;
          (n) to hear and determine matters concerning state, local, and federal
taxes in accordance with sections 346, 505, and 1146 of the Bankruptcy Code;
          (o) to hear any other matter not inconsistent with the Bankruptcy
Code;
          (p) to hear and determine all disputes involving the existence,
nature, or scope of the Debtors’ discharge, including any dispute relating to
any liability arising out of the termination of employment or the termination of
any employee or retiree benefit program, regardless of whether such termination
occurred prior to or after the Effective Date;
          (q) to hear and determine all disputes involving the releases and
exculpations granted herein and the injunctions established herein;
          (r) to enter a final decree closing the Chapter 11 Cases; and
          (s) to enforce all orders previously entered by the Bankruptcy Court.
Unless otherwise specifically provided herein or in a prior order of the
Bankruptcy Court, the Bankruptcy Court shall have exclusive jurisdiction to hear
and determine disputes concerning Claims, Interests, Retained Actions, the Trust
Agreement, the Trust Assets and the Trust Claims and any motions to compromise
or settle such disputes.

A-69



--------------------------------------------------------------------------------



 



ARTICLE XIV
MISCELLANEOUS PROVISIONS
     14.1 Binding Effect. As of the Effective Date, this Plan shall be binding
upon and inure to the benefit of the Debtors, the Reorganized Debtors, all
present and former Claimholders, all present and former Interestholders, other
parties-in-interest and their respective heirs, successors, and assigns.
     14.2 Modification and Amendments. The Debtors may alter, amend, or modify
this Plan or any Exhibits hereto under section 1127(a) of the Bankruptcy Code,
in a form that is reasonably satisfactory to Equity Investors and the
Prepetition Investors, at any time prior to the Confirmation Hearing. After the
Confirmation Date and prior to substantial consummation of this Plan as defined
in section 1101(2) of the Bankruptcy Code, the Debtors may, under section
1127(b) of the Bankruptcy Code, institute proceedings in the Bankruptcy Court to
remedy any defect or omission or reconcile any inconsistencies in this Plan, the
Disclosure Statement, or the Confirmation Order, and such matters as may be
necessary to carry out the purposes and effects of this Plan.
     14.3 Withholding and Reporting Requirements. In connection with this Plan
and all instruments issued in connection therewith and distributions thereunder,
the Debtors shall comply with all withholding and reporting requirements imposed
by any federal, state, local, or foreign taxing authority, and all distributions
hereunder shall be subject to any such withholding and reporting requirements.
     14.4 Allocation of Plan Distributions Between Principal and Interest. To
the extent that any Allowed Claim entitled to a distribution under this Plan is
composed of indebtedness and accrued but unpaid interest thereon, such
distribution shall, for United States federal income tax purposes, be allocated
to the principal amount of the Claim first and then, to the extent the
consideration exceeds the principal amount of the Claim, to accrued but unpaid
interest.
     14.5 Creditors’ Committee. Effective on the Effective Date, the Creditors’
Committee shall dissolve automatically, whereupon its members, professionals,
and agents shall be released from any further duties and responsibilities in the
Chapter 11 Cases and under the Bankruptcy Code, except with respect to
applications for Professional Claims. The professionals retained by the
Creditors’ Committee shall not be entitled to compensation and reimbursement of
expenses for services rendered after the Effective Date, except for services
rendered in connection with (a) the implementation of the transactions
contemplated to occur on the Effective Date hereunder and (b) applications for
allowance of compensation and reimbursement of expenses pending on the Effective
Date or filed after the Effective Date pursuant to Section 9.2 hereof.

A-70



--------------------------------------------------------------------------------



 



     14.6 Payment of Statutory Fees. All fees payable pursuant to section 1930
of title 28 of the United States Code, as of the entry of the Confirmation Order
as determined by the Bankruptcy Court at the Confirmation hearing, shall be paid
on the Effective Date. The Reorganized Debtors will continue to pay fees
pursuant to section 1930 of title 28 of the United States Code as required by
that section.
     14.7 Revocation, Withdrawal, or Non-Consummation.
          (a) Right to Revoke or Withdraw. Each Debtor reserves the right to
revoke or withdraw this Plan at any time prior to the Effective Date.
          (b) Effect of Withdrawal, Revocation, or Non-Consummation. If the
Debtors revoke or withdraw this Plan prior to the Effective Date, or if the
Confirmation Date or the Effective Date does not occur, then this Plan, any
settlement, or compromise embodied in this Plan (including the fixing or
limiting to an amount certain any Claim or Interest or Class of Claims or
Interests), the assumption or rejection of executory contracts or unexpired
leases effected by this Plan, and any document or agreement executed pursuant to
this Plan shall be null and void. In such event, nothing contained herein, and
no acts taken in preparation for consummation of this Plan, shall be deemed to
constitute a waiver or release of any Claims by or against or Interests in the
Debtors or any other Person, to prejudice in any manner the rights of the
Debtors or any other Person in any further proceedings involving the Debtors, or
to constitute an admission of any sort by the Debtors or any other Person.
     14.8 Notices. Any notice required or permitted to be provided to the
Debtors, the Creditors’ Committee, the Prepetition Agent, the DIP Agent, the
Prepetition Investors or Equity Investors under this Plan shall be in writing
and served by (a) certified mail, return receipt requested, (b) hand delivery,
or (c) overnight delivery service, to be addressed as follows:
If to the Debtors:
INTERSTATE BAKERIES CORPORATION
12 E Armour Blvd
Kansas City, Missouri 64111
Attn:       General Counsel
with copies to:
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
333 West Wacker Drive, Suite 2100
Chicago, Illinois 60606-1285
Attn:       J. Eric Ivester
– and –

A-71



--------------------------------------------------------------------------------



 



STINSON MORRISON HECKER LLP
1201 Walnut, Suite 2900
Kansas City, Missouri 64106-2150
Attn:       Paul M. Hoffmann (Missouri Bar No. 31922)
If to the Creditors’ Committee:
LOWENSTEIN SANDLER PC
65 Livingston Avenue
Roseland, New Jersey 07068
Attn:       Kenneth Rosen
– and –
SHUGART THOMASON & KILROY PC
120 West 12th Street
Kansas City, Missouri 64105
Attn:       Paul Sinclair
If to the Prepetition Agent:
SIMPSON THACHER & BARTLETT LLP
425 Lexington Avenue, 27th Floor
New York, New York 10017
Attn:       Kenneth Ziman
– and –
SPENCER FANE BRITT & BROWNE LLP
1000 Walnut, Suite 1400
Kansas City, Missouri 64106
Attn:       Scott Goldstein
If to the DIP Agent:
BRYAN CAVE, LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, Missouri 64106
Attn:       Gregory D. Willard

A-72



--------------------------------------------------------------------------------



 



If to Silver Point:
SILVER POINT FINANCE, LLC
2 Greenwich Plaza, 1st FL
Greenwich, Connecticut 06830
Attn:       Fred Fogel
with a copy to:
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attn:       Alan W. Kornberg
If to Monarch Alternative Capital L.P.:
MONARCH ALTERNATIVE CAPITAL L.P.
535 Madison Avenue
17th Floor
New York, New York 10022
Attn:      Robert G. Burns
If to McDonnell Investment Management LLC:
MCDONNELL INVESTMENT MANAGEMENT LLC
Alternative Credit Strategies Group
1515 West 22nd Street, 11th Floor
Oak Brook, Illinois 60523
Attn:       Zoltan Donovan
with a copy to:
WINSTON & STRAWN LLP
Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601-9703
Attn:       Jai S. Khanna
If to Equity Investors:
IBC INVESTORS I, LLC
c/o Ripplewood Holdings L.L.C.
One Rockefeller Plaza, 32nd Floor
New York, New York 10020
Attn:       Christopher Minnetian, Esq.

A-73



--------------------------------------------------------------------------------



 



with a copy to:
CRAVATH, SWAINE & MOORE LLP
Worldwide Plaza
825 Eighth Avenue
New York, New York 10019-7475
Attn:       Richard Levin, Esq.
     14.9 Term of Injunctions or Stays. Unless otherwise provided herein or in
the Confirmation Order, all injunctions or stays provided for in the Chapter 11
Cases under sections 105 or 362 of the Bankruptcy Code or otherwise, and extant
on the Confirmation Date, shall remain in full force and effect until the
Effective Date.
     14.10 Governing Law. Unless a rule of law or procedure is supplied by
federal law (including the Bankruptcy Code and Bankruptcy Rules) or unless
otherwise specifically stated herein or in the relevant governing agreement,
document or instrument, the laws of the State of New York shall govern the
construction and implementation of this Plan, any agreements, documents, and
instruments executed in connection with this Plan.
     14.11 Waiver and Estoppel. Each Claimholder or Interestholder shall be
deemed to have waived any right to assert that its Claim or Interest should be
Allowed in a certain amount, in a certain priority, secured or not subordinated
by virtue of an agreement made with the Debtors and/or their counsel, the
Creditors’ Committee and/or its counsel, or any other Person, if such agreement
was not disclosed in this Plan, the Disclosure Statement, or papers filed with
the Bankruptcy Court prior to the Confirmation Date.
     14.12 Rights of Equity Investors. Notwithstanding anything herein to the
contrary or an affirmative vote to accept this Plan, nothing contained in this
Plan shall alter, amend, or modify the rights of Equity Investors under the
Commitment Letter or the Investment Agreement unless such alteration, amendment,
or modification has been agreed to in writing by Equity Investors in accordance
with the terms of the Commitment Letter or the Investment Agreement, as
applicable.
     14.13 Rights of the Prepetition Investors. Notwithstanding anything herein
to the contrary or an affirmative vote to accept this Plan, nothing contained in
this Plan shall alter, amend, or modify the rights of the Prepetition Investors
under the New Credit Facility Documents, the Commitment Letter or the Term Loan
Facility Commitment Papers unless such alteration, amendment, or modification
has been agreed to in writing by the Prepetition Investors.

A-74



--------------------------------------------------------------------------------



 



     14.14 Allowance of Old Convertible Notes Claim. The Old Convertible Notes
Claim shall be Allowed in the amount of $100,649,000. The Allowed Old
Convertible Notes Claim shall not be reduced on account of payment of the Old
Convertible Note Indenture Trustee Fee Claim.

A-75



--------------------------------------------------------------------------------



 



Dated:   Kansas City, Missouri
October 31, 2008

INTERSTATE BAKERIES CORPORATION AND ITS AFFILIATES AND SUBSIDIARIES THAT ARE
ALSO DEBTORS AND DEBTORS-IN-POSSESSION IN THE CHAPTER 11 CASES

                  By:   /s/ Craig D. Jung         Craig D. Jung        Chief
Executive Officer of Interstate Bakeries
Corporation     

SKADDEN, ARPS, SLATE,
  MEAGHER & FLOM LLP
333 West Wacker Drive
Chicago, Illinois 60606-1285
Attn:   J. Eric Ivester
Samuel S. Ory
– and –
SKADDEN, ARPS, SLATE,
  MEAGHER & FLOM LLP
Four Times Square
New York, New York 10036-6522
Attn:   J. Gregory Milmoe (JM 0919)
– and –
STINSON MORRISON HECKER LLP
1201 Walnut, Suite 2900
Kansas City, MO 64106-2150
Attn:   Paul M. Hoffmann (Missouri Bar No. 31922)
ATTORNEYS FOR INTERSTATE BAKERIES
CORPORATION AND ITS SUBSIDIARIES AND
AFFILIATES THAT ARE ALSO DEBTORS AND
DEBTORS-IN-POSSESSION IN THE CHAPTER 11
CASES

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT A-1
NONEXCLUSIVE LIST
OF RETAINED ACTIONS AND AVOIDANCE CLAIMS
To be furnished to the Commission upon request

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT A-2
TRUST AVOIDANCE CLAIMS
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT B
SCHEDULE OF CAPITAL LEASES
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT C
INTERCREDITOR SETTLEMENT ORDER
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT D
INVESTMENT AGREEMENT
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT E
SUMMARY DESCRIPTION OF LONG TERM INCENTIVE PLAN
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT F
SUMMARY DESCRIPTION OF NEW COMMON STOCK
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT G
SUMMARY DESCRIPTION OF NEW CONVERTIBLE SECURED NOTES
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT H
SUMMARY DESCRIPTION OF NEW THIRD LIEN TERM LOAN
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT I
SUMMARY DESCRIPTION OF RESTRUCTURING TRANSACTIONS
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT J
INTERSTATE BAKERIES CORPORATION
FORM OF STOCKHOLDERS’ AGREEMENT
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT K
FORM OF CREDITORS’ TRUST AGREEMENT
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT L
FORM OF CERTIFICATE OF INCORPORATION
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT M
FORM OF BYLAWS
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT N
SUMMARY DESCRIPTION OF TERMS OF EMPLOYMENT
OF CERTAIN KEY EXECUTIVES
To be furnished to the Commission upon request.

 



--------------------------------------------------------------------------------



 



PLAN EXHIBIT O
SCHEDULE OF ASSUMED UNEXPIRED LEASES
AND NON-UNION EXECUTORY CONTRACTS
To be furnished to the Commission upon request.

 